 
EXHIBIT 10.1
 
SEVENTH AMENDMENT TO CREDIT AGREEMENT
 
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (the "Amendment") dated as of August
28, 2009, is to that certain Credit Agreement dated as of January 24, 2003 (as
amended and modified from time to time, the "Credit Agreement"), by and among
AMERON INTERNATIONAL CORPORATION, a Delaware corporation (the "Borrower"), the
subsidiaries of the Borrower from time to time parties thereto and identified as
"Guarantors" on the signature pages hereto (the "Guarantors"), the persons from
time to time parties thereto and identified as "Lenders" on the signature pages
hereto (the "Lenders"), BANK OF AMERICA, N.A., as administrative agent (the
"Administrative Agent"), WELLS FARGO BANK, N.A., as documentation agent, and
BANC OF AMERICA SECURITIES LLC, as sole lead arranger and book manager.


W I T N E S S E T H


WHEREAS, the Lenders have, pursuant to the terms of the Credit Agreement, made
available to the Borrower and the Guarantors credit facilities in an aggregate
amount of $100,000,000;


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth herein;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


A.           Definitions.  Unless the context otherwise requires, capitalized
terms used but not otherwise defined herein shall have the meanings assigned in
the Credit Agreement (as amended by this Amendment).


B.           Amendment.   Effective upon satisfaction of the conditions
precedent set forth in paragraph C below, the Credit Agreement (including the
Schedules and Exhibits thereto) is hereby amended and restated in its entirety
as set forth in Annex I attached hereto.  As so amended, the Credit Agreement
shall continue in full force and effect.
 
C.          Conditions Precedent.  This Amendment shall be and become effective
as of date hereof when all of the conditions set forth in this paragraph C shall
have been satisfied.
 
1.   Execution of Counterparts of Amendment.  The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of the Borrower, the Guarantors, the
Administrative Agent and the Lenders.


2.    Organization Documents.  The Administrative Agent shall have received (a)
copies of the Organization Documents of each Loan Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date hereof; (b) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and (c) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
(1) the jurisdiction of its incorporation or organization and (2) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
        3.            Opinions of Counsel.  The Administrative Agent shall have
received, in each case dated as of the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent:
 
 
(a)
a legal opinion of Stephen Johnson, internal general counsel for the Loan
Parties; and



 
(b)
a legal opinion of Gibson Dunn & Crutcher LLP, general counsel for the Loan
Parties.

 
4.            Mortgages.  The Administrative Agent shall have received (a)
amendments to the Mortgages, which collectively shall have been duly executed on
behalf of each Loan Party party thereto and the Collateral Agent and (b)
appropriate endorsements to the Mortgage Policies in form and substance
reasonably satisfactory to the Administrative Agent.


5.            Evidence of Insurance.  The Administrative Agent shall have
received copies of insurance policies or certificates of insurance of the Loan
Parties evidencing liability and casualty insurance meeting the requirements set
forth in the Loan Documents, including, but not limited to, naming the
Collateral Agent as additional insured (in the case of liability insurance) or
loss payee (in the case of hazard insurance) on behalf of the Lenders.


6.            Officer's Certificates.  The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the date hereof, in form and substance satisfactory to the
Administrative Agent, stating that (A) each Loan Party is in compliance with all
existing material financial obligations, (B) all governmental, shareholder and
third party consents and approvals, if any, with respect to the Loan Documents
and the transactions contemplated thereby have been obtained, (C) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
any Loan Party or any transaction contemplated by the Loan Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (D) immediately after giving effect to the
transactions contemplated hereby, (1) no Default or Event of Default would
result and (2) all representations and warranties contained herein and in the
other Loan Documents are true and correct in all material respects (except to
the extent that such representations and warranties specifically relate to an
earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).
 
7.            Lender/Arranger Fees.  The Borrower shall have paid (a) to the
Administrative Agent, for the account of each Lender (other than the Exiting
Lender (defined below)), all agreed upfront fees due and payable to such Persons
on the date hereof and (b) to the Administrative Agent and the Arranger, all
fees due and payable to such Persons on the date hereof (including amounts
payable pursuant to the Fee Letter).
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this paragraph C, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Seventh Amendment Effective Date specifying its objection thereto.
 
 
2

--------------------------------------------------------------------------------

 


D.          Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent's legal counsel.
 
E.           Effect.  Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Credit Agreement
and the other Loan Documents are and shall remain in full force and effect and
are incorporated herein by reference, and the obligations of the Borrower and
the Guarantors under the Credit Agreement and under the other Loan Documents are
hereby ratified and confirmed and shall remain in full force and effect.  Any
and all other documents heretofore, now or hereafter executed and delivered
pursuant to the terms of the Credit Agreement are hereby amended so that any
reference to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby.  This Amendment is a Loan Document.


F.           Representations and Warranties.  The Borrower and each Guarantor
represents and warrants to the Lenders that (i) the representations and
warranties set forth in Article VI of the Credit Agreement are true and correct
in all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, (ii) no
Default exists and (iii) none of the Borrower or any Guarantor has any
counterclaims, offsets, credits or defenses to the Loan Documents and the
performance of their respective obligations thereunder, or if the Borrower or
any Guarantor has any such claims, counterclaims, offsets, credits or defenses
to the Loan Documents or any transaction related to the Loan Documents, the same
are hereby waived, relinquished and released in consideration of the Lenders'
execution and delivery of this Amendment.


G.          Counterparts.  This Amendment may be executed in any number of
counterparts (including facsimile or secure electronic format (.pdf)
signatures), each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.


H.          Governing Law.   This Amendment and the Credit Agreement, shall be
governed by and construed in accordance with, the laws of the State of New York.


I.           Successors and Assigns.   This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
J.          Authorization; Enforceability.  The Borrower and each Guarantor
hereby represent and warrant as follows:
 
1.           The Borrower and each Guarantor have taken all necessary action to
authorize the execution, delivery and performance of this Amendment.
 
 
3

--------------------------------------------------------------------------------

 

 
2.           This Amendment has been duly executed and delivered by the Borrower
and each Guarantor, and this Amendment and the Credit Agreement (as amended
hereby) constitute the Borrower's and the Guarantors' legal, valid and binding
obligations, enforceable in accordance with their terms, except as such
enforceability may be subject to (a) Debtor Relief Laws and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).


3.           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party (including the holders of any Senior Notes) is required in connection with
the execution, delivery or performance by the Borrower or any Guarantor of this
Amendment.


K.           Exiting Lender.
 
1.           The Revolving Commitment and outstanding Loans of BNP Paribas (the
"Exiting Lender") under the Credit Agreement are hereby assigned and reallocated
without recourse among the other Lenders in the manner provided in Schedule 2.01
to the Credit Agreement (as amended by this Amendment).  After giving effect to
this Amendment, the Exiting Lender shall no longer have any Revolving Commitment
or outstanding Loans or any other obligations under the Credit Agreement.  The
Exiting Lender joins in the execution of this Amendment solely for purposes of
acknowledging and consenting to the assignment and reallocation of its Revolving
Commitment and Loans under the Credit Agreement.  Concurrently with the
effectiveness of Amendment, the Exiting Lender shall have received payment in
full for all outstanding Obligations owing to it under the Credit Agreement.


2.           Notwithstanding anything in the Credit Agreement or any other Loan
Document to the contrary, all assignments and reallocations of Loans and
Revolving Commitments pursuant to this paragraph K shall be deemed to be
assignments made subject to (other than the payment of a processing and
recordation fee, which shall be waived for assignments made pursuant to this
paragraph K) and in compliance with Section 11.07 of the Credit Agreement
(including, without limitation, the 'Standard Terms and Conditions' applicable
to Assignments and Assumptions).


3.           In addition, Bank of the West, by its execution and delivery of
this Amendment, becomes a Lender under the Credit Agreement.


L.           Entire Agreement.  This Amendment together with the other Loan
Documents represent the entire agreement of the parties and supersedes all prior
agreements and understandings, oral or written if any, relating to the Loan
Documents or the transactions contemplated herein and therein.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed under seal and delivered as of the date and year
first above written.
 
BORROWER:
AMERON INTERNATIONAL
 
CORPORATION
     
By:  /s/ James R. McLaughlin
 
Name: James R. McLaughlin
 
Title:  SVP, CFO & Treasurer
     
By:  /s/ Gary Wagner
 
Name: Gary Wagner
 
Title:  President & Chief Operating Officer
   
GUARANTORS:
ISLAND READY-MIX CONCRETE, INC.
     
By: /s/ Gary Wagner
 
Name: Gary Wagner
 
Title: Vice President
     
CENTRON INTERNATIONAL INC.
     
By: /s/ Gary Wagner
 
Name: Gary Wagner
 
Title:  Vice President
     
AMERICAN PIPE AND CONSTRUCTION
 
INTERNATIONAL
     
By:  /s/ Gary Wagner
 
Name: Gary Wagner
 
Title:  Vice President & Treasurer
     
AMERON HOLDINGS, INC. (f/k/a Contrad)
     
By:  /s/ Gary Wagner
 
Name: Gary Wagner
 
Title:  Vice President
     
AMERCOAT CORPORATION
     
By:  /s/ Gary Wagner
 
Name: Gary Wagner
 
Title:  Vice President
     
BONDSTRAND CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
PSX CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title: Vice President
     
AMERON COMPOSITES INC.
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title: Vice President
     
BOLENCO CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title: Vice President
     
TUBOS CALIFORNIA CORPORATION
     
By:  /s/ Gary Wagner
 
Name:  Gary Wagner
 
Title: Vice President


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
AGENT:
BANK OF AMERICA, N.A., as
 
Administrative Agent
     
By:  /s/ Bridgett J. Manduk
 
Name:  Bridgett J. Manduk
 
Title: Assistant Vice President
   
LENDERS:
BANK OF AMERICA, N.A.
     
By:  /s/ G. Scott Lambert
 
Name:  G. Scott Lambert
 
Title: Vice President
     
BANK OF THE WEST
     
By:  /s/ Brock Mullins
 
Name: Brock Mullins
 
Title: Vice President
     
WELLS FARGO BANK, N.A.
     
By:  /s/ Ted Wu
 
Name: Ted Wu
 
Title: Vice President
     
UNION BANK OF CALIFORNIA, N.A.
     
By:  /s/ Peter Thompson
 
Name: Peter Thompson
 
Title: Vice President
     
COMERICA BANK
     
By:  /s/ Elise M. Moore
 
Name: Elise M. Moore
 
Title: Vice President
     
BANK OF HAWAII
     
By:  /s/ Linda R. Ho
 
Name:  Linda R. Ho
 
Title:  Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXITING LENDER:
BNP PARIBAS
     
By:  /s/ Joseph Mack
 
Name: Joseph Mack
 
Title: Vice President
     
By:  /s/ Todd Rodgers
 
Name: Todd Rodgers
 
Title:  Director

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
DATED AS OF AUGUST 28, 2009




 
CREDIT AGREEMENT


Dated as of January 24, 2003


among


AMERON INTERNATIONAL CORPORATION,
as the Borrower,


and
The Subsidiaries of the Borrower
from time to time party hereto,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,


WELLS FARGO BANK, N.A.,
as Documentation Agent


and


The Other Lenders Party Hereto


BANC OF AMERICA SECURITIES LLC
as
Sole Lead Arranger and Sole Book Manager
 
 
 
 

 


 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms.
1
 
1.02
Other Interpretive Provisions.
23
 
1.03
Accounting Terms.
23
 
1.04
Rounding.
24
 
1.05
References to Agreements and Laws.
24
 
1.06
Times of Day.
24
 
1.07
Letter of Credit Amounts.
24
 
1.08
Exchange Rates; Currency Equivalents.
24
 
1.09
Additional Permitted Foreign Currencies.
25
 
1.10
Redenomination of Certain Permitted Foreign Currencies.
25
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
25
 
2.01
Loans.
25
 
2.02
Borrowings, Conversions and Continuations of Loans.
26
 
2.03
Letters of Credit.
27
 
2.04
Prepayments.
35
 
2.05
Termination or Reduction of Aggregate Revolving Commitments.
36
 
2.06
Repayment of Loans.
36
 
2.07
Interest.
36
 
2.08
Fees.
37
 
2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
37
 
2.10
Evidence of Debt.
38
 
2.11
Payments Generally.
38
 
2.12
Sharing of Payments.
40
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
40
 
3.01
Taxes.
40
 
3.02
Illegality.
41
 
3.03
Inability to Determine Rates.
42
 
3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans.
42
 
3.05
Funding Losses.
43
 
3.06
Matters Applicable to all Requests for Compensation.
44
 
3.07
Survival.
44
ARTICLE IV GUARANTY
44
 
4.01
The Guaranty.
44
 
4.02
Obligations Unconditional.
45
 
4.03
Reinstatement.
46
 
4.04
Certain Additional Waivers.
46
 
4.05
Remedies.
47
 
4.06
Rights of Contribution.
47
 
4.07
Guarantee of Payment; Continuing Guarantee.
48
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
48
 
5.01
Intentionally Omitted.
48
 
5.02
Conditions to all Credit Extensions.
48
ARTICLE VI REPRESENTATIONS AND WARRANTIES
49
 
6.01
Existence, Qualification and Power; Compliance with Laws.
49
 
6.02
Authorization; No Contravention.
49
 
6.03
Governmental Authorization; Other Consents.
49

 
 
 
i

--------------------------------------------------------------------------------

 
 

 
6.04
Binding Effect.
49
 
6.05
Financial Statements; No Material Adverse Effect.
50
 
6.06
Litigation.
50
 
6.07
No Default.
51
 
6.08
Ownership of Property; Liens.
51
 
6.09
Environmental Compliance.
51
 
6.10
Insurance.
52
 
6.11
Taxes.
52
 
6.12
ERISA Compliance.
52
 
6.13
Subsidiaries.
53
 
6.14
Margin Regulations; Investment Company Act.
53
 
6.15
Disclosure.
53
 
6.16
Compliance with Laws.
53
 
6.17
Intellectual Property.
54
 
6.18
Solvency.
54
 
6.19
Investments.
54
 
6.20
Business Locations.
54
 
6.21
Brokers' Fees.
54
 
6.22
Labor Matters.
54
 
6.23
Nature of Business.
54
 
6.24
Representations and Warranties from Other Loan Documents.
55
 
6.25
OFAC Matters.
55
ARTICLE VII AFFIRMATIVE COVENANTS
55
 
7.01
Financial Statements.
55
 
7.02
Certificates; Other Information.
56
 
7.03
Notices and Information.
58
 
7.04
Payment of Obligations.
59
 
7.05
Preservation of Existence, Etc.
59
 
7.06
Maintenance of Properties.
59
 
7.07
Maintenance of Insurance.
60
 
7.08
Compliance with Laws.
60
 
7.09
Books and Records.
60
 
7.10
Inspection Rights.
60
 
7.11
Use of Proceeds.
60
 
7.12
Additional Guarantors.
61
 
7.13
Pledged Assets.
61
ARTICLE VIII NEGATIVE COVENANTS
62
 
8.01
Liens.
62
 
8.02
Investments.
63
 
8.03
Indebtedness.
64
 
8.04
Fundamental Changes.
66
 
8.05
Dispositions.
66
 
8.06
Restricted Payments.
67
 
8.07
Change in Nature of Business.
67
 
8.08
Transactions with Affiliates and Insiders.
67
 
8.09
Burdensome Agreements.
67
 
8.10
Use of Proceeds.
68
 
8.11
Financial Covenants.
68
 
8.12
Capital Expenditures.
69
 
8.13
Prepayment of Other Indebtedness, Etc.
69
 
8.14
Organization Documents; Fiscal Year.
69

 
 
ii

--------------------------------------------------------------------------------

 

 
8.15
Ownership of Subsidiaries.
69
 
8.16
Sale Leasebacks.
69
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
70
 
9.01
Events of Default.
70
 
9.02
Remedies Upon Event of Default.
72
 
9.03
Application of Funds.
72
ARTICLE X ADMINISTRATIVE AGENT
73
 
10.01
Appointment and Authority.
73
 
10.02
Rights as a Lender.
73
 
10.03
Exculpatory Provisions.
74
 
10.04
Reliance by Administrative Agent.
74
 
10.05
Delegation of Duties.
75
 
10.06
Resignation of Administrative Agent.
75
 
10.07
Non-Reliance on Administrative Agent and Other Lenders.
76
 
10.08
No Other Duties; Etc.
76
 
10.09
Administrative Agent May File Proofs of Claim.
76
 
10.10
Collateral and Guaranty Matters.
77
ARTICLE XI MISCELLANEOUS
78
 
11.01
Amendments, Etc.
78
 
11.02
Notices and Other Communications; Facsimile Copies.
79
 
11.03
No Waiver; Cumulative Remedies; Enforcement.
81
 
11.04
Attorney Costs, Expenses and Taxes.
81
 
11.05
Indemnification.
82
 
11.06
Payments Set Aside.
83
 
11.07
Successors and Assigns.
84
 
11.08
Confidentiality.
87
 
11.09
Set-off.
87
 
11.10
Interest Rate Limitation.
88
 
11.11
Counterparts.
88
 
11.12
Integration.
88
 
11.13
Survival of Representations and Warranties.
88
 
11.14
Severability.
89
 
11.15
Tax Forms.
89
 
11.16
Replacement of Lenders.
90
 
11.17
Governing Law.
91
 
11.18
Waiver of Right to Trial by Jury.
92
 
11.19
Judgment Currency.
92
 
11.20
USA PATRIOT Act Notice.
92
 
11.21
Electronic Execution of Assignments and Certain Other Documents.
93
 
11.22
No Advisory or Fiduciary Responsibility.
93
SIGNATURES
S-1

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
SCHEDULES
         
2.01
Commitments and Pro Rata Shares
 
6.03
Required Consents, Authorizations, Notices and Filings
 
6.10
Insurance
 
6.13(a)
Corporate Structure
 
6.13(b)
Subsidiaries
 
6.17
Intellectual Property Matters
 
6.20(a)
Real Properties
 
6.20(b)
Collateral Locations
 
6.20(c)
Chief Executive Office, Jurisdiction of Incorporation, Principal Place of
Business
 
6.22
Labor Matters
 
8.01
Existing Liens
 
8.02
Existing Investments
 
8.03
Existing Indebtedness
 
11.02
Administrative Agent's Office, Certain Addresses for Notices
                 
EXHIBITS
         
2.02
Form of Loan Notice
 
2.10
Form of Revolving Note
 
7.02(b)
Form of Compliance Certificate
 
7.12
Form of Joinder Agreement
 
11.07
Form of Assignment and Assumption

 
 
 
 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT


This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, the "Agreement") is entered into as of January 24, 2003 by and among
AMERON INTERNATIONAL CORPORATION, a Delaware corporation (together with any
permitted successors and assigns, the "Borrower"), the Subsidiary Guarantors (as
defined herein), the Lenders (as defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer (each, as defined herein).


The Borrower has requested that the Lenders provide credit facilities in an
aggregate amount of $100,000,000 (the "Credit Facilities ") for the purposes
hereinafter set forth, and the Lenders are willing to do so on the terms and
conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


"2003 Note Purchase Agreement" means that certain Note Purchase Agreement dated
January 24, 2003 among the Borrower and the applicable Senior Noteholders, as
the same may be amended, modified, restated or supplemented and in effect from
time to time in accordance with the terms hereof.


"2005 Note Purchase Agreement" means that certain Note Purchase Agreement dated
November 25, 2005 among Ameron (Pte) Ltd. and the applicable Senior Noteholders,
as the same may be amended, modified, restated or supplemented and in effect
from time to time in accordance with the terms hereof.


"Acquisition" by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property of another Person or a line of
business of another Person, whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.


"Additional Note Purchase Agreement" means a note purchase agreement to be
entered into among the Borrower and the applicable Senior Noteholders after the
Seventh Amendment Effective Date with respect to Indebtedness permitted by
Section 8.03(f)(ii), as the same may be amended, modified, restated or
supplemented and in effect from time to time in accordance with the terms
hereof.


"Additional Senior Notes" means the notes issued by the Borrower in favor of the
applicable Senior Noteholders pursuant to the Additional Note Purchase Agreement
and in accordance with the terms of this Agreement, as such notes may be
amended, modified, restated or supplemented and in effect from time to time in
accordance with the terms hereof.


"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


 
 

--------------------------------------------------------------------------------

 
 
"Administrative Agent's Office" means, with respect to any Available Currency,
the Administrative Agent's address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such Available Currency, or such other address or
account with respect to such Available Currency as the Administrative Agent may
from time to time notify the Borrower and the Lenders.


"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.


"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.


"Aggregate Revolving Commitments" means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Seventh Amendment Effective Date is ONE HUNDRED MILLION DOLLARS
($100,000,000).


"Agreement" shall have the meaning assigned to such term in the heading hereof.


"Applicable Rate" means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):
 
 

Applicable Rates  
Pricing
Level
 
Consolidated
Leverage
Ratio
 
Eurodollar
Rate Loans
 
Base Rate
Loans
 
Letter of Credit
Fees
 
Commitment
Fee
1
< 1.00 to 1.0
2.75%
1.75%
2.75%
0.375%
2
> 1.00 to 1.0
but < 1.75 to
1.0
3.25%
2.25%
3.25%
0.500%
3
> 1.75 to 1.0
3.75%
2.75%
3.75%
0.625%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered until the first Business Day after such Compliance Certificate is
delivered.  The Applicable Rate in effect from the Seventh Amendment Effective
Date through the date that the Borrower delivers the Compliance Certificate for
the fiscal quarter ending August 31, 2009 shall be determined based upon Pricing
Level 1.
 
 
 

--------------------------------------------------------------------------------

 

 
"Applicable Time" means, with respect to any borrowings and payments in
Permitted Foreign Currencies, the local times in the place of settlement for
such Permitted Foreign Currencies as may be determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.


"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit 11.07.


"Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
expenses and disbursements of internal counsel.


"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as contained in the Borrower's form
10-K for the fiscal year ended November 30, 2008, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
fiscal year of the Borrower and its Restricted Subsidiaries, including the notes
thereto.


"Availability Period" means, with respect to the Revolving Commitments, the
period from the Closing Date to the earliest of (a) the Maturity Date, (b) the
date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.05 and (c) the date of termination of the commitment of each Lender to
make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02.


"Available Currency" means Dollars and any Permitted Foreign Currency.


"Bank of America" means Bank of America, N.A. and its successors.


"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate" and (c) except during a Eurodollar Unavailability Period, the
Eurodollar Rate plus 1.0%  The "prime rate" is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.


 
 

--------------------------------------------------------------------------------

 
 
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.


"Borrower" has the meaning specified in the heading hereof.


"Borrower Materials" has the meaning specified in Section 7.02.


"Borrowing" means a borrowing consisting of simultaneous Loans of the same Type,
in the same Available Currency and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and:  (a) if such day relates to
any interest rate settings as to a Eurodollar Rate Loan denominated in Dollars
or any Base Rate Loan bearing interest at a rate based on the Eurodollar Rate,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurodollar Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market; (b) if such day relates
to any interest rate settings as to a Eurodollar Rate Loan denominated in Euro,
any fundings, disbursements, settlements and payments in Euro in respect of any
such Eurodollar Rate Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means a
TARGET Day; (c) if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurodollar Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan (other than any interest rate settings), means any such day
on which banks are open for foreign exchange business in the principal financial
center of the country of such currency.


"Businesses" means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.


"Capital Lease" means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.


"Capital Stock" means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


"Cash Collateralize" has the meaning specified in Section 2.03(g).


 
 

--------------------------------------------------------------------------------

 
 
"Cash Equivalents" means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within twelve months from the date
of the acquisition thereof and, at the time of acquisition, having a rating of
at least A-1 (or the equivalent thereof) or better by S&P or P-1 (or the
equivalent thereof) or better by Moody's, (c) Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody's is at least P-1 or the equivalent
thereof (any such bank being an "Approved Bank"), in each case with maturities
of not more than 360 days from the date of acquisition, (d) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody's and maturing within twelve
months of the date of acquisition, (e) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(f) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(e).


"Change of Control" means the occurrence of any of the following events:  (a) a
"person" or "group" (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of, or control over, 30% or more of the
outstanding Voting Stock of the Borrower or (b) the occurrence of a "Change of
Control" (or any comparable term) under, and as defined in, any Senior Note
Agreement.  As used herein, "beneficial ownership" shall have the meaning
provided in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act.


"Closing Date" means January 24, 2003.


"Code" means the Internal Revenue Code of 1986.


"Collateral" means a collective reference to all real and personal Property
(other than Excluded Property) with respect to which Liens in favor of the
Collateral Agent are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.


"Collateral Agent" means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.


"Collateral Documents" means a collective reference to the Security Agreement,
the Mortgages and such other security documents as may be executed and delivered
by the Loan Parties pursuant to the terms of Section 7.13.


"Commitment" means, as to each Lender, the Revolving Commitment of such Lender.


"Compliance Certificate" means a certificate substantially in the form of
Exhibit 7.02.


 
 

--------------------------------------------------------------------------------

 
 
"Consolidated Capital Expenditures" means for any period for the Consolidated
Parties on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include Acquisitions or expenditures to the extent made with the
proceeds of any Involuntary Disposition used to purchase property that is useful
in the business of the Consolidated Parties.


"Consolidated Cash Taxes" means for any period for Consolidated Parties on a
consolidated basis, the aggregate of all taxes, as determined in accordance with
GAAP, to the extent the same are paid in cash during such period.


"Consolidated EBITDA" means, for any period, for the Consolidated Parties on a
consolidated basis, determined in accordance with GAAP, an amount equal to the
sum of, without duplication, (a) Consolidated Net Income plus (b) Consolidated
Interest Charges and all amounts treated as expenses for depreciation and the
amortization of intangibles of any kind to the extent included in the
determination of Consolidated Net Income, plus (c) all tax expense on or
measured by income or capital to the extent included in the determination of
Consolidated Net Income plus (d) amounts received as cash dividends or other
distributions in respect of equity from Affiliates and Unconsolidated
Subsidiaries to the extent not included in the determination of Consolidated Net
Income minus (e) equity earnings from Affiliates and Unrestricted Subsidiaries
to the extent included in the determination of Consolidated Net Income minus
(f) gains on the sale or other disposition of assets to the extent included in
the determination of Consolidated Net Income plus (g) losses on the sale or
other disposition of assets to the extent included in the determination of
Consolidated Net Income plus (h) non-cash extraordinary losses and expenses to
the extent included in the determination of Consolidated Net Income (provided
that to the extent such non-cash losses and expenses represent an accrual or
reserve for future cash disbursements, the future cash disbursements shall be
deducted in the periods in which they are made) minus (i) non-cash extraordinary
gains and income to the extent included in the determination of Consolidated Net
Income; provided, however, that with respect to any Acquisition made in
accordance with Section 8.02(g) during such period, the Borrower may also
include items (a) through (i) above for such Acquisition in Consolidated EBITDA
for such period to the extent that the Borrower has provided to the
Administrative Agent (i) financial statements for the target for the portion of
such period occurring prior to its Acquisition and (ii) the most recent year-end
audited financial statements for the target (which audited statements must be as
of a date occurring within five fiscal quarters prior to the date of the
Acquisition (even if such date is prior to the applicable measurement period
and, therefore, such audited statements are not actually used in computing
Consolidated EBITDA for such period)).


"Consolidated Fixed Charge Coverage Ratio" means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended plus (ii) Consolidated
Rental Expenses for such period minus (iii) Consolidated Cash Taxes for such
period to (b) the sum of (i) Consolidated Interest Charges for such period plus
(ii) Consolidated Scheduled Funded Debt Payments for such period plus
(iii) Consolidated Rental Expenses for such period plus (iv) Restricted Payments
(other than of the type described in Sections 8.06(a) and (b)) made during such
period.


"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, the sum
of (a) all Indebtedness for borrowed money or which has been incurred in
connection with the acquisition of assets plus (b) all obligations of such
Person issued or assumed as the deferred purchase price of Property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business the terms of which require payment within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person plus (c) the Attributable Indebtedness of such Person with respect to
Capital Leases and Synthetic Lease Obligations plus (d) the principal portion of
all obligations of such Person as an account party in respect of financial
letters of credit and bankers' acceptances, including, without duplication, all
unreimbursed drafts drawn thereunder plus (e) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) to the extent such transaction is effected
with recourse to such Person (whether or not such transaction would be reflected
on the balance sheet of such Person in accordance with GAAP) plus (f) all
Consolidated Funded Indebtedness of others secured by any Lien on, or payable
out of the proceeds of production from, Property owned or acquired by a
Consolidated Party, whether or not the obligations secured thereby have been
assumed by such Consolidated Party plus (g) the Consolidated Funded Indebtedness
of any partnership or unincorporated joint venture in which a Consolidated Party
is a general partner or a joint venturer to the extent such Consolidated Funded
Indebtedness is recourse to such Consolidated Party plus (h) all Guarantees with
respect to Consolidated Funded Indebtedness of Persons that are not Consolidated
Parties.


 
 

--------------------------------------------------------------------------------

 
 
"Consolidated Interest Charges" means for any period for the Consolidated
Parties on a consolidated basis, interest expense (including the amortization of
debt discount and premium, the interest component under Capital Leases and the
implied interest component of Synthetic Lease Obligations), as determined in
accordance with GAAP.


"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.


"Consolidated Net Income" means for any period for the Consolidated Parties on a
consolidated basis, net income or loss after interest expense, income taxes and
depreciation and amortization, all as determined in accordance with GAAP.


"Consolidated Parties" means a collective reference to the Borrower and the
Restricted Subsidiaries of the Borrower, and "Consolidated Party" means any one
of them.


"Consolidated Rental Expense" means for any period for the Consolidated Parties
on a consolidated basis, rental expense under Operating Leases, as determined in
accordance with GAAP.


"Consolidated Scheduled Funded Debt Payments" means for any period for the
Consolidated Parties on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Indebtedness, as determined in accordance
with GAAP.  For purposes of this definition, "scheduled payments of principal"
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
only the portion of Attributable Indebtedness in respect of Capital Leases and
Synthetic Lease Obligations payable during such period and (c) shall not include
any voluntary prepayments or mandatory prepayments required pursuant to
Section 2.04.


"Consolidated Secured Funded Indebtedness" means, as of any date of
determination, all Consolidated Funded Indebtedness the payment of which is
secured by a Lien against any assets of the Consolidated Parties.


"Consolidated Tangible Assets" means, as of any date of determination, for the
Borrower and its Domestic Restricted Subsidiaries, without duplication, the sum
of (a) 85% of the book value of accounts receivable (net of allowances) owing to
the Borrower and its Domestic Restricted Subsidiaries from account debtors that
are located in the United States plus (b) 60% of the book value of inventory of
Borrower and its Domestic Restricted Subsidiaries that is located in the United
States plus (c) 50% of the depreciated book value of equipment of Borrower and
its Domestic Restricted Subsidiaries that is located in the United States plus
(d) 80% of the appraised value of owned real property of Borrower and its
Domestic Restricted Subsidiaries that is pledged as Collateral plus (e) 50% of
the net book value of all other owned real property of Borrower and its Domestic
Restricted Subsidiaries that is located in the United States.


 
 

--------------------------------------------------------------------------------

 
 
"Consolidated Tangible Assets Coverage Ratio" means, as of any date of
determination, the ratio of (a)  Consolidated Tangible Assets as of such date to
(b) Consolidated Secured Funded Indebtedness as of such date.


"Consolidated Tangible Net Worth" means, as of any date of determination, the
sum of (a) consolidated shareholders' equity of the Consolidated Parties as of
that date determined in accordance with GAAP minus (b) all assets of the
Consolidated Parties that are, in accordance with GAAP, considered to be
intangible assets minus (c) minority interests.  For the purpose of calculating
Consolidated Tangible Net Worth, such calculation shall exclude (i.e., there
will be added back to Consolidated Tangible Net Worth) any year-end non-cash
adjustment (on an after-tax basis) to shareholders' equity to reflect any
Additional Minimum Liability; provided, however, the aggregate incremental
amount of all such charges added back to Consolidated Tangible Net Worth after
the 2001 fiscal year (i.e. excluding any such charges for fiscal year 2001 and
prior years) shall not exceed $45,000,000 on an after-tax basis.  For purposes
hereof, "Additional Minimum Liability" means, with respect to any Plan, the sum
of the absolute values of (x) the unfunded accumulated benefit obligation
existing as of the end of the most recently ended fiscal year, plus (y) the
Borrower's prepaid pension asset position existing as of the end of the most
recently ended fiscal year.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


"Control" has the meaning specified in the definition of "Affiliate" set forth
in this Section 1.01.


"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


"Default Rate" means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate and any Mandatory Cost) otherwise applicable to such Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws.


"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.


 
 

--------------------------------------------------------------------------------

 
 
"Disposition" or "Dispose" means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise, but other than pursuant to any
casualty or condemnation event; provided, however, that the term "Disposition"
shall be deemed to exclude any Equity Issuance.


"Dollar" and "$" mean lawful money of the United States.


"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Permitted Foreign Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate for the purchase of Dollars with such Permitted Foreign Currency.


"Domestic Restricted Subsidiary" means any Restricted Subsidiary that is a
Domestic Subsidiary.


"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.07(b)(iii)).


"EMU" means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.
 
"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the "euro" or otherwise).


"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


"ERISA" means the Employee Retirement Income Security Act of 1974.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


 
 

--------------------------------------------------------------------------------

 
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


"Equity Issuance" means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) shares of its Capital Stock pursuant to
the conversion of any debt securities to equity or the conversion of any class
equity securities to any other class of equity securities or (d) any options or
warrants relating to its Capital Stock.  The term "Equity Issuance" shall not be
deemed to include any Disposition.


"Euro" and "EUR" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


"Eurodollar Rate" means:


(a)           for any Interest Period with respect to any Eurodollar Rate Loan:


(i)           the rate per annum equal to the British Bankers Association LIBOR
Rate ("BBA LIBOR"), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
Available Currency (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or


(ii)           if the rate referenced in the preceding clause (i) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in the applicable Available Currency for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America's London Branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the first day of such Interest Period.


(b)           For any day with respect to an interest rate calculation for a
Base Rate Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00
a.m., London time, two Business Days prior to such date for Dollar deposits (for
delivery on such day) with a term equivalent to one month or (ii) if such rate
is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
such day in same day funds in the approximate amount of the Base Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
one month would be offered by Bank of America's London Branch to major banks in
the London interbank eurodollar market at approximately 11:00 a.m. (London time)
two Business Days prior to such day.


 
 

--------------------------------------------------------------------------------

 
 
"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
Eurodollar Rate.  Eurodollar Rate Loans may be denominated in any Available
Currency (other than a Base Rate Loan bearing interest at a rate based on the
Eurodollar Rate).


"Eurodollar Unavailability Period" means any period during which the obligations
of the Lenders to make or maintain Eurodollar Rate Loans has been suspended
pursuant to Section 3.02 or Section 3.03.


"Event of Default" has the meaning specified in Section 9.01.


"Excluded Disposition" means, with respect to any Consolidated Party, any
Disposition consisting of (i) the sale, lease, license, transfer or other
disposition of inventory in the ordinary course of such Consolidated Party's
business, (ii) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of such
Consolidated Party's business, (iii) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to any Loan Party, provided
that the Loan Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may request so as to
cause the Loan Parties to be in compliance with the terms of Section 7.13 after
giving effect to such transaction, (iv) any Involuntary Disposition by such
Consolidated Party, (v) any Disposition by such Consolidated Party constituting
a Permitted Investment, (vi) if such Consolidated Party is not a Loan Party, any
sale, lease, license, transfer or other disposition of Property by such
Consolidated Party to any Consolidated Party that is not a Loan Party, (vii)
licenses of intellectual property in the ordinary course of business and (viii)
the contribution of life insurance policies to rabbi trusts established in
connection with executive compensation plans so long as the cost of the
insurance policies so contributed does not exceed $3,000,000 during any fiscal
year.


"Excluded Property" means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned real property that is not a Mortgaged Property,
(b) any leased real Property, (c) any leased personal Property, (d) any personal
Property (including, without limitation, motor vehicles) in respect of which
perfection of a Lien is not either (i) governed by the Uniform Commercial Code
or (ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(e) any Property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such Property and (f)
rights in any agreement (i) the grant of a security interest in which would
violate the agreement under which such right arises except to the extent
provided under Sections 9-406, 9-407  and 9-408 of the Uniform Commercial Code,
or (ii) to the extent that the pledge or assignment of such agreement requires
the consent of any third party unless such third party has consented thereto
except to the extent provided under Sections 9-406, 9-407  and 9-408 of the
Uniform Commercial Code.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


 
 

--------------------------------------------------------------------------------

 
 
"Fee Letter" means the letter agreement, dated July 22, 2009, among the
Borrower, the Administrative Agent and the Arranger.


"Foreign Currency Loan" means a Eurodollar Rate Loan denominated in a Permitted
Foreign Currency.


"Foreign Lender" has the meaning specified in Section 11.15(a)(i).


"Foreign Restricted Subsidiary" means any Foreign Subsidiary that is a
Restricted Subsidiary.


"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.


"Fully Satisfied" means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer and (d) the
Commitments shall have expired or been terminated in full.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term "Guarantee" as a verb has a corresponding meaning.


 
 

--------------------------------------------------------------------------------

 
 
"Guaranteed Obligations" has the meaning set forth in Section 4.06.


"Guarantors" means a collective reference to the Subsidiary Guarantors, and
"Guarantor" means any one of them.


"Guaranty" means the Guaranty made by the Guarantors pursuant to Article IV
hereof.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Impacted Lender" means any Lender as to which (a) any L/C Issuer has a good
faith belief that such Lender has failed to fulfill its obligations under one or
more other syndicated credit facilities or (b) any Person that Controls such
Lender has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.


"Indebtedness" means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of Property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
the terms of which require payment within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements, (f) the
Attributable Indebtedness of such Person with respect to Capital Leases and
Synthetic Lease Obligations, (g) all net obligations of such Person under Swap
Contracts, (h) the principal portion of all obligations of such Person as an
account party in respect of letters of credit (other than trade letters of
credit) and bankers' acceptances, including, without duplication, all
unreimbursed drafts drawn thereunder, (i) all obligations of such Person to
repurchase any securities issued by such Person at any time prior to the
Maturity Date which repurchase obligations are related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (j) the aggregate amount of uncollected accounts
receivable of such Person subject at such time to a sale of receivables (or
similar transaction) to the extent such transaction is effected with recourse to
such Person (whether or not such transaction would be reflected on the balance
sheet of such Person in accordance with GAAP), (k) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (l) all Guarantees of
such Person with respect to Indebtedness of another Person and (m) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer to the extent such Indebtedness
is recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.


"Indemnified Liabilities" has the meaning set forth in Section 11.05.


 
 

--------------------------------------------------------------------------------

 
 
"Indemnitees" has the meaning set forth in Section 11.05.


"Intellectual Property" has the meaning set forth in Section 6.17.


"Intercreditor Agreement" means that certain Amended and Restated Collateral
Agency and Intercreditor Agreement dated as of the Second Amendment Effective
Date among the Lenders, the Senior Noteholders, the Administrative Agent and the
Collateral Agent, as amended, modified, restated or supplemented from time to
time.


"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.


"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


"Investment" in any Person means (a) any Acquisition of such Person, (b) any
other acquisition of Capital Stock, bonds, notes, debentures, partnership, joint
ventures or other ownership interests or other securities of such other Person,
(c) any deposit with, or advance, loan or other extension of credit to, such
Person (other than deposits made in connection with the purchase of equipment
inventory and supplies in the ordinary course of business) or (d) any other
capital contribution to or investment in such Person, including, without
limitation, any Guarantee (including any support for a letter of credit issued
on behalf of such Person) incurred for the benefit of such Person and any
Disposition to such Person for consideration less than the fair market value of
the Property disposed in such transaction, but excluding any Restricted Payment
to such Person.  Investments which are capital contributions or purchases of
Capital Stock which have a right to participate in the profits of the issuer
thereof shall be valued at the amount (or, in the case of any Investment made
with Property other than cash, the book value of such Property) actually
contributed or paid (including cash and non-cash consideration and any
assumption of Indebtedness) to purchase such Capital Stock as of the date of
such contribution or payment.  Investments which are loans, advances, extensions
of credit or Guarantees shall be valued at the principal amount of such loan,
advance or extension of credit outstanding as of the date of determination or,
as applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantees.
 
 
 

--------------------------------------------------------------------------------

 
 
"Involuntary Disposition" means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.


"IRS" means the United States Internal Revenue Service.


"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


"Joinder Agreement" means a Joinder Agreement substantially in the form of
Exhibit 7.12 hereto, executed and delivered by a new Guarantor in accordance
with the provisions of Section 7.12.


"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.  All
L/C Advances shall be denominated in Dollars.


"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.  All L/C Borrowings shall be
denominated in Dollars.


"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


"L/C Issuer" means with respect to a particular Letter of Credit (a) Bank of
America in its capacity as issuer of such Letter of Credit or (b) such other
Lender selected by the Borrower (upon notice to the Administrative Agent) from
time to time to issue such Letter of Credit.


"L/C Obligations" means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.


"Lenders" means a collective reference to the Persons identified as "Lenders" on
the signature pages hereto, together with any Person that subsequently becomes a
Lender by way of assignment in accordance with the terms of Section 11.7,
together with their respective successors, and "Lender" means any one of them.


"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


"Letter of Credit" means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.


 
 

--------------------------------------------------------------------------------

 
 
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


"Letter of Credit Sublimit" means an amount equal to TWENTY-FIVE MILLION DOLLARS
($25,000,000).  The Letter of Credit Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments.


"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).


"Loan" means any Revolving Loan.


"Loan Documents" means this Agreement, each Note, each Letter of Credit, each
Issuer Document, each Joinder Agreement, the Collateral Documents, the
Intercreditor Agreement and the Fee Letter.


"Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02.


"Loan Parties" means, collectively, the Borrower and each Guarantor.


"Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Exhibit 1.01.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.


"Maturity Date" means August 28, 2012.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto.


"Mortgaged Properties" shall have the meaning assigned such term in the
definition of "Mortgages".


"Mortgages" fully executed and notarized mortgages, deeds of trust or deeds to
secure debt, as the same may be amended, modified, restated or supplemented from
time to time, encumbering the fee interest of any Loan Party in each of the Real
Properties designated as a Mortgaged Property in Schedule 6.20(a) (each a
"Mortgaged Property" and collectively the "Mortgaged Properties").


 
 

--------------------------------------------------------------------------------

 
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


"Note" or "Notes" means the Revolving Notes, individually or collectively, as
appropriate.


"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, the
Intercreditor Agreement or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.  The
foregoing shall also include obligations arising under any Swap Contract
relating to the Loans between any Loan Party and a Lender or any Affiliate of
such Lender.


"Operating Lease" means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


"Outstanding Amount" means (i) with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolving Loans, as
the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent of the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.


"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in a Permitted Foreign Currency, the rate of interest per annum at
which overnight deposits in the applicable Permitted Foreign Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America located in the applicable interbank market for such currency to major
banks in such interbank market.


"Participant" has the meaning specified in Section 11.07(d).


"Participating Member State" means each state so described in any EMU
Legislation.


 
 

--------------------------------------------------------------------------------

 
 
"PBGC" means the Pension Benefit Guaranty Corporation.


"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


"Permitted Foreign Currency" means each of (i) Canadian dollars, (ii) British
Pounds Sterling, (iii) the Euro, (iv) Singapore dollars and (v) each other
lawful currency (other than Dollars) that is freely available and freely
transferable and convertible into Dollars and which is approved by all the
Lenders in accordance with Section 1.09.


"Permitted Foreign Currency Equivalent" means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Permitted Foreign Currency as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Permitted Foreign Currency with
Dollars.


"Permitted Investments" means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.02.


"Permitted Liens" means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.01.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412, Section 430 or Section 431 of the Code or
Title IV of ERISA, any ERISA Affiliate.


"Platform" has the meaning specified in Section 7.02.


"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


"Pro Rata Share" means as to each Lender with respect to such Lender's Revolving
Commitment at any time, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the Revolving
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Revolving Commitments at such time; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the Pro Rata Share of such Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.


"Public Lender" has the meaning specified in Section 7.02.


 
 

--------------------------------------------------------------------------------

 
 
"Real Properties" means, at any time, a collective reference to each of the
facilities and real properties owned, leased or operated by the Consolidated
Parties at such time.


"Register" has the meaning set forth in Section 11.07(c).


"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.


"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.


"Required Lenders" means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments (and participations therein) and the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Commitments have been terminated, the outstanding Loans, L/C Obligations and
participations therein.  The unfunded Commitments of, and the outstanding Loans,
L/C Obligations and participations therein held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


"Responsible Officer" means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


"Restricted Payment" means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving any Consolidated Party), or to the holders, in their
capacity as such, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding or (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of any Consolidated
Party, now or hereafter outstanding.


"Restricted Subsidiary" means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.


"Revaluation Date" means each of the following:  (a) with respect to any Loan,
each of the following (i) each date of a Borrowing of a Foreign Currency Loan,
(ii) each date of a continuation of a Foreign Currency Loan pursuant to
Section 2.02 and (iii) the last Business Day of each calendar month; and (d)
with respect to any Letter of Credit, each of the following:  (i) each date of
issuance of a Letter of Credit denominated in a Permitted Foreign Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in a Permitted Foreign Currency, and (iv) the last Business Day of
each calendar month.


 
 

--------------------------------------------------------------------------------

 
 
"Revolving Commitment" means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender's name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.


"Revolving Loan" has the meaning specified in Section 2.01.


"Revolving Note" has the meaning specified in Section 2.10(a).


"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


"Sale and Leaseback Transaction" means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.


"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Permitted Foreign Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Permitted Foreign Currency.


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Second Amendment Effective Date" means November 25, 2005.


"Security Agreement" means the security and pledge agreement dated as of the
Closing Date executed in favor of the Collateral Agent by each of the Loan
Parties, as amended, modified, restated or supplemented from time to time.


"Senior Note Agreements" means (a) the 2003 Note Purchase Agreement, (b) the
2005 Note Purchase Agreement and (c) the Additional Note Purchase Agreement.


"Senior Noteholder" means any one of the holders from time to time of the Senior
Notes.


"Senior Notes" means (a) the 5.36% notes due November 30, 2009 issued by the
Borrower in favor of the applicable Senior Noteholders pursuant to the 2003 Note
Purchase Agreement, (b) the 4.245% notes due November 25, 2012 issued by Ameron
(Pte) Ltd. in favor of the applicable Senior Noteholders pursuant to the 2005
Note Purchase Agreement, in each case, as such Senior Notes may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof and (c) the Additional Senior Notes.


"Seventh Amendment Effective Date" means August 28, 2009.


 
 

--------------------------------------------------------------------------------

 
 
"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


"Spot Rate" for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in a Permitted Foreign Currency.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a "Subsidiary" or to
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Borrower.


"Subsidiary Guarantors" means a collective reference to the Persons identified
as "Subsidiary Guarantors" on the signature pages hereto, and each other Person
that subsequently becomes a Subsidiary Guarantor by executing a Joinder
Agreement as contemplated by Section 7.12, and "Subsidiary Guarantor" means any
one of them.


"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.


 
 

--------------------------------------------------------------------------------

 
 
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


"Threshold Amount" means  $5,000,000.


"Total Revolving Outstandings" means the Dollar Equivalent of the aggregate
Outstanding Amount of all Revolving Loans and all L/C Obligations.


"Type" means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


"United States" and "U.S." mean the United States of America.


"Unreimbursed Amount" has the meaning set forth in Section 2.03(c)(i).


"Unrestricted Subsidiary" means each Subsidiary of the Borrower which is so
designated by the board of directors of the Borrower; provided, however, that no
such designation shall be effective unless (a) at the time of such designation,
such Subsidiary does not own any Capital Stock or Indebtedness of the Borrower
or any other Restricted Subsidiary which is not simultaneously being designated
an Unrestricted Subsidiary, (b) immediately after giving effect to such
designation, and after deducting from all covenant calculations made in respect
of the immediately preceding four fiscal quarters the assets, liabilities,
revenues and costs attributable to such Subsidiary (i) no Default would either
occur and be continuing or would have occurred at any time during the
immediately preceding four fiscal quarters; (ii) the Borrower would be permitted
to make the investment in such Subsidiary resulting from such designation in
compliance with Section 8.02(i); and (iii) such designation is treated at the
time of designation and at all times thereafter as a Disposition for purposes of
Section 8.05 and the Borrower would be permitted to make such asset sale in
compliance with such Section.  Any Subsidiary which has been designated as an
Unrestricted Subsidiary pursuant to the preceding sentence may, at any time
thereafter, be redesignated as a Restricted Subsidiary by resolution of the
board of directors of the Borrower (a certified copy of which shall promptly be
delivered to each holder of the Notes) if, immediately after giving effect to
such redesignation and all other simultaneous designations and redesignations,
if any, of other Subsidiaries pursuant to this definition, no Default shall
exist.  Any Subsidiary which has been redesignated as a Restricted Subsidiary as
provided in the preceding sentence of this definition may not thereafter be
designated or redesignated as an Unrestricted Subsidiary.  No Subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless such Subsidiary is
also designated as an "Unrestricted Subsidiary" for purposes of the (a) the 2003
Note Purchase Agreement, (b) the 2005 Note Purchase Agreement and (c) the
Additional Note Purchase Agreement.


 
 

--------------------------------------------------------------------------------

 
 
"Voting Stock" means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


"Wholly Owned Subsidiary" means any Restricted Subsidiary 100% of whose Capital
Stock is at the time owned by the Borrower directly or indirectly through other
Restricted Subsidiaries 100% of whose Capital Stock is at the time owned,
directly or indirectly, by the Borrower.


1.02           Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


(b)           (i)           The words "herein," "hereto," "hereof" and
"hereunder" and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.


(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)           The term "including" is by way of example and not limitation.


(iv)           The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03           Accounting Terms.


(a)           Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements; provided, however, that calculations
of Attributable Indebtedness under any Synthetic Lease Obligations or the
implied interest component of any Synthetic Lease Obligations shall be made by
the Borrower in accordance with accepted financial practice and consistent with
the terms of such Synthetic Lease Obligations.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding Section 1.03(a), if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Borrower
and the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP without giving
effect to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders each certificate described in Section
7.02(b) together with such supporting information and calculations as the
Administrative Agent or the Required Lenders reasonably request with respect to
the reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


1.04           Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number.


1.05           References to Agreements and Laws.


Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


1.06           Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).


1.07           Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


1.08           Exchange Rates; Currency Equivalents.


(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Borrowings and Obligations denominated in Permitted Foreign Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Permitted Foreign Currency, such amount shall be the
relevant Permitted Foreign Currency Equivalent of such Dollar amount (rounded to
the nearest 1,000 units of such Permitted Foreign Currency), as determined by
the Administrative Agent.


1.09           Additional Permitted Foreign Currencies.


The Borrower may from time to time request that Eurodollar Rate Loans be made in
a currency other than those specifically listed in the definition of "Permitted
Foreign Currency"; provided that such requested currency otherwise meets the
requirements set forth in such definition.  Any such request shall be made to
the Administrative Agent (which shall promptly notify each Lender thereof) not
later than 11:00 a.m., fifteen (15) Business Days prior to the date of the
desired Borrowing.  Each Lender shall notify the Administrative Agent, not later
than 11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to making Eurodollar Rate Loans in such
requested currency.  Any failure by a Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender to make Eurodollar Rate Loans in such requested
currency.  If all the Lenders consent to making Eurodollar Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be a Permitted
Foreign Currency hereunder.


1.10           Redenomination of Certain Permitted Foreign Currencies.


(a)           Each obligation of any Loan Party to make a payment denominated in
the national currency unit of any member state of the EMU that adopts the Euro
as its lawful currency after the Closing Date shall be redenominated into Euro
at the time of such adoption (in accordance with the EMU Legislation).  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.


(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans in Available Currencies (each such loan, a "Revolving
Loan") to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender's Pro Rata Share of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender's Revolving Commitment.  Within the limits of each
Lender's Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04(a), and reborrow under this Section 2.01.  Revolving Loans
denominated in Dollars may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  Revolving Loans denominated in Permitted Foreign
Currencies shall be Eurodollar Rate Loans.
 
 
 

--------------------------------------------------------------------------------

 
 
2.02           Borrowings, Conversions and Continuations of Loans.


(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in Dollars or of any conversion of Eurodollar Rate Loans denominated in Dollars
to Base Rate Loans, (ii) five Business Days prior to the requested date of any
Borrowing of or continuation of Eurodollar Rate Loans denominated in a Permitted
Foreign Currency, and (iii) on the requested date of any Borrowing of Base Rate
Loans; provided, however, all Borrowings made on the Closing Date shall be made
as Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(b) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) the Available Currency of the
Loans to be borrowed and (vi) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars.  If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, in the case of a failure to give timely notice to
continue a Foreign Currency Loan, such Loan shall be continued as a Foreign
Currency Loan denominated in the same Permitted Foreign Currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  No Loan may be converted into
or continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.


(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Foreign Currency Committed Loans, in each case as described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent's Office for the applicable Available Currency not later
than 1:00 p.m., in the case of any Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Loan denominated in a Permitted Foreign Currency, in each case on the
Business Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 5.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Loan Notice with respect to a
Borrowing consisting of Revolving Loans is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings and second, to the
Borrower as provided above.


 
 

--------------------------------------------------------------------------------

 
 
(c)           Subject to Section 3.05, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans having Interest Periods
greater than one month without the consent of the Required Lenders.


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America's prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to
Revolving Loans.


2.03           Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Available Currencies for the account of the
Borrower, and to amend or renew Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such L/C Credit Extension, (x) the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender's Pro
Rata Share of the Outstanding Amount of all L/C Obligations would exceed such
Lender's Revolving Commitment or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.


 
 

--------------------------------------------------------------------------------

 
 
(ii)           No L/C Issuer shall issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.


(iii)           No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;


(C)           such Letter of Credit is in an initial amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit, or is to be denominated in a currency other than an
Available Currency;


(D)           such Letter of Credit contains any provisions for automatic
reinstatements of the stated amount after any drawing thereunder; or


(E)           a default of any Lender's obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender or an Impacted
Lender hereunder, unless such L/C Issuer has entered into arrangements
satisfactory to such L/C Issuer with the Borrower or such Lender to eliminate
such L/C Issuer's risk with respect to such Lender.


(iv)           No L/C Issuer shall be under any obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(v)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term "Administrative Agent" as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 12:00 noon at least two
Business Days (or such later date and time as the applicable L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit and (H) such other matters as the applicable L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable L/C Issuer may reasonably require.  Additionally, the
Borrower shall furnish to such L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require


(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 5.02 shall not be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender's Pro Rata Share times
the amount of such Letter of Credit.


(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an "Auto-Renewal Letter of Credit"); provided that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the "Nonrenewal Notice Date") in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such renewal if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.02 is not then satisfied,
and in each case directing such L/C Issuer not to permit such extension.


 
 

--------------------------------------------------------------------------------

 
 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(v)           Notwithstanding anything to the contrary set forth in this
Agreement, including without limitation Section 2.03(a), a Letter of Credit
issued hereunder may contain a statement to the effect that such Letter of
Credit is issued for the account of any Restricted Subsidiary of the Borrower,
provided that notwithstanding such statement, the Borrower shall be the actual
account party for all purposes of this Agreement for such Letter of Credit and
such statement shall not affect the Borrower's reimbursement obligations
hereunder with respect to such Letter of Credit.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit (each such date, an "Honor Date") (provided that such L/C
Issuer notifies the Borrower of the related drawing prior to 10:00 a.m. on such
Honor Date), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; if such
notice is received by the Borrower after 10:00 a.m. on the Honor Date, the
Borrower shall make such reimbursement to such L/C Issuer on or before 11:00
a.m. on the next succeeding Business Day after the Honor Date together with
interest on such amount accrued from the Honor Date at the Base Rate.  If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the "Unreimbursed Amount"), and the amount
of such Lender's Pro Rata Share thereof.  In the case of any Letter of Credit
denominated in a Permitted Foreign Currency, the Unreimbursed Amount shall be
redenominated into Dollars and equal the Dollar Equivalent amount thereof, and
the Administrative Agent shall so notify the Lenders in the notice described in
the preceding sentence.  In such event, the Borrower shall be deemed to have
requested a Borrowing of Revolving Loans that are Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments.  Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


 
 

--------------------------------------------------------------------------------

 
 
(ii)           Each Lender (including any Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer at the
Administrative Agent's Office in the Dollar Equivalent payments in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender's payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.


(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Pro Rata Share of such amount shall be solely for the account of such L/C
Issuer.


(v)           Each Lender's obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid (exclusive of such aforesaid interest and fees) shall constitute such
Lender's Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
applicable L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.


 
 

--------------------------------------------------------------------------------

 
 
(d)           Repayment of Participations.


(i)           At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Lender such Lender's L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender's
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


 
 

--------------------------------------------------------------------------------

 
 
(iv)           any payment by such L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will within five Business Days notify the applicable L/C Issuer.  The
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.


(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any of the respective correspondents, participants or assignees of the L/C
Issuers shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower's pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties, nor any of the respective correspondents,
participants or assignees of the L/C Issuers, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer's willful
misconduct or gross negligence or such L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


 
 

--------------------------------------------------------------------------------

 
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
but subject to the Intercreditor Agreement, (i) if an L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations (in an amount equal to such Outstanding Amount determined as of
the date of such L/C Borrowing or the Letter of Credit Expiration Date, as the
case may be).  The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.  Sections 2.04 and 9.02(c) set forth certain additional
requirements to deliver cash collateral hereunder.  For purposes of this Section
2.03, Section 2.04 and Section 9.02(c), "Cash Collateralize" means, at the
Borrower's option, either (i) to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such L/C Issuer (which documents are hereby consented
to by the Lenders) or (ii) to deliver a letter of credit to the Administrative
Agent in the face amount of the outstanding L/C Obligations "back stopping" the
outstanding Letters of Credit and the L/C Obligations represented thereby (such
letter of credit shall be from an issuer acceptable to the applicable L/C Issuer
and the Administrative Agent and shall be in a form acceptable to such L/C
Issuer and the Administrative Agent).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.


(h)           Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the "International Standby Practices 1998" published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the "ICC") at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.


(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit.  Such letter of credit fees
shall be computed on a quarterly basis in arrears.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07.  Such
letter of credit fees shall be due and payable on the fifteenth day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand; provided that (1) no Letter of Credit
fees shall accrue in favor of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender and (2) any Letter of Credit fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  If there is any change in
the Applicable Rate during any quarter, the daily maximum amount of each Letter
of Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.


(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit a letter of
credit fronting fee of 0.125% on the average daily maximum amount available to
be drawn under each Letter of Credit issued by such L/C Issuer at a per annum
rate for each day from the date of issuance to the date of expiration (such
fronting fee shall be computed on a quarterly basis in arrears and shall be due
and payable on the fifteenth day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment, administration and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect (including, without limitation,
transfer and reinstatement fees).  Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.


 
 

--------------------------------------------------------------------------------

 
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
2.04           Prepayments.


(a)           Voluntary Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (iii) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.


(b)           Mandatory Prepayments.


(i)           Aggregate Revolving Commitments.  If for any reason the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments
then in effect, the Borrower shall immediately prepay Revolving Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess, including, but not limited to, as a result of changes in the Spot Rate
on any Revaluation Date; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b)(i) unless after the prepayment in full of the Revolving Loans,
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect.


(ii)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.04(b) shall be applied to Revolving Loans and
(after all Revolving Loans have been repaid) to Cash Collateralize L/C
Obligations.  Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Rate Loans in direct order of Interest Period maturities.  All prepayments under
this Section 2.04(b) shall be subject to Section 3.05, but otherwise without
premium or penalty, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.


 
 

--------------------------------------------------------------------------------

 
 
2.05        Termination or Reduction of Aggregate Revolving Commitments.


(a)           Voluntary Reductions.  The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess.


(b)           General.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments.  Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its Pro
Rata Share.  All commitment fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.


2.06        Repayment of Loans.


The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.


2.07        Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurodollar Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.




(b)           If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


 
 

--------------------------------------------------------------------------------

 
 
2.08           Fees.


In addition to certain fees described in subsections (i) and (j) of
Section 2.03:


(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date; provided, that (1) no commitment fee shall accrue on any
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any commitment fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting
Lender.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(b)           Other Fees.  (i)The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


2.09           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.


(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Foreign Currency Loans as to
which market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.07(b) or under Article IX.  The Borrower's obligations under this paragraph
shall survive until the date that is six months following the termination of the
Aggregate Revolving Commitments and the repayment of all other Obligations
hereunder.


 
 

--------------------------------------------------------------------------------

 
 
2.10           Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note which shall evidence such Lender's Loans in addition to such
accounts or records.  Each such promissory note shall in the case of Revolving
Loans, be in the form of Exhibit 2.10 (a "Revolving Note").  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.


(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.11           Payments Generally.


(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Foreign Currency Loans, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Loan Parties hereunder with respect to principal and interest on
Foreign Currency Loans shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent's Office in such Permitted Foreign Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender's Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m. in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in a Permitted Foreign Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.


 
 

--------------------------------------------------------------------------------

 
 
(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.


(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:


(i)           if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds,
at the applicable Overnight Rate from time to time in effect; and


(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the "Compensation
Period") at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender's Loan included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.


(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Sections 11.04(b) and 11.05(b) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Sections 11.04(b) and 11.05(b).


 
 

--------------------------------------------------------------------------------

 
 
(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.12           Sharing of Payments.


If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that (i) if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender's ratable share (according to the proportion of (A) the amount of
such paying Lender's required repayment to (B) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon and (ii) the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by an L/C Issuer to secure the obligations of Defaulting Lenders or Impacted
Lenders to fund such risk participations or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to any Loan Party or any Subsidiary thereof (as to which the
provisions of this Section shall apply).  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 11.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Any and all payments by any Loan Party to or for the account of
the Administrative Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as "Taxes").  If any Loan Party
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions, (iii) such Loan Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within 30 days after the
date of such payment, such Loan Party shall furnish to the Administrative Agent
(which shall forward the same to such Lender) the original or a certified copy
of a receipt evidencing payment thereof.


 
 

--------------------------------------------------------------------------------

 
 
(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as "Other Taxes").


(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.


(d)           The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor, accompanied by a
certificate described in Section 3.06(a).


(e)           If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 3.01, then such Lender will
agree to take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid or mitigate any
requirement of applicable Laws that Borrower make any deduction or withholding
for taxes from amounts payable to, or otherwise make payments under this Section
3.01 with respect to, such Lender.


3.02           Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans in any
Available Currency, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of, any
Available Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurodollar Rate Loans in the affected
Available Currency or, where the affected Available Currency is Dollars, to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert such Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Notwithstanding the foregoing, and despite the
illegality for such Lender to make, maintain or fund Eurodollar Rate Loans or
Base Rate Loans as to which the interest rate is based on the Eurodollar Rate,
that Lender shall remain committed to make Base Rate Loans and shall be entitled
to recover interest at the Base Rate.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.  Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such
Lender.  If the obligation of any Lender to make or maintain Eurodollar Rate
Loans has been so terminated or suspended, then the Borrower may elect, by
giving notice to such Lender through Administrative Agent, that all Loans
denominated in Dollars which would otherwise be made by such Lender as
Eurodollar Rate Loans shall be instead Base Rate Loans.


 
 

--------------------------------------------------------------------------------

 
 
3.03           Inability to Determine Rates.


If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.


3.04           Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.


(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender's
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or (as
the case may be) issuing or participating in Letters of Credit, or a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, (iii) reserve
requirements contemplated by Section 3.04(c), and (iv) the requirements of the
Bank of England and the Financial Services Authority or the European Central
Bank reflected in the Mandatory Cost, other than as set forth below)) or the
Mandatory Cost, as calculated hereunder, does not represent the cost to such
Lender of complying with the requirements of the Bank of England and/or the
Financial Services Authority or the European Central Bank in relation to its
making, funding or maintaining of Eurodollar Rate Loans, then if such Lender
generally is assessing such amounts to its borrowers that are similarly situated
with the Borrower, from time to time upon demand of such Lender, accompanied by
a certificate described in Section 3.06(a) (with a copy of such demand and
certificate to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction or, if applicable, the portion of such cost that is not represented
by the Mandatory Cost.  If the Borrower is required to pay additional amounts to
or for the account of any Lender pursuant to this Section 3.04(a), then such
Lender will agree to take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid or
mitigate any requirement for compensation under this Section 3.04(a).




 
 

--------------------------------------------------------------------------------

 
 
(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender's desired return on capital), then from time to
time upon demand, accompanied by a certificate described in Section 3.06(a), of
such Lender (with a copy of such demand to the Administrative Agent), so long as
such Lender is imposing such costs generally on borrowers similarly situated
with the Borrower, the Borrower shall pay to such Lender such additional amounts
as will compensate such Lender for such reduction.


(c)           The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
"Eurocurrency liabilities"), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days' prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.


3.05           Funding Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);


(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower;


 
 

--------------------------------------------------------------------------------

 
 
(c)           any failure by the Borrower to make payment of any Loan (or
interest due thereon) denominated in a Permitted Foreign Currency on its
scheduled due date or any payment thereof in a different currency; or


(d)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.16;


excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable offshore interbank market for such
Available Currency for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.


3.06        Matters Applicable to all Requests for Compensation.


(a)           Any Lender claiming compensation under this Article III shall
deliver to the Borrower (with a copy to the Administrative Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive in the absence of manifest error.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.


(b)           Upon any Lender's making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 11.16.


3.07        Survival.


All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.




ARTICLE IV
GUARANTY


4.01        The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.


 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts, the obligations of each Guarantor under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable state law.


4.02           Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or Swap Contracts, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been Fully Satisfied.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:


(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract between any Consolidated Party and any Lender,
or any Affiliate of a Lender, or any other agreement or instrument referred to
in the Loan Documents or such Swap Contracts shall be done or omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Consolidated Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents or such Swap
Contracts shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)           any Lien granted to, or in favor of, the Administrative Agent, the
Collateral Agent or other holder of the Obligations as security for any of the
Obligations shall fail to attach or be perfected; or


(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents, any Swap Contract between any
Consolidated Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap
Contracts, or against any other Person under any other guarantee of, or security
for, any of the Obligations.


 
 

--------------------------------------------------------------------------------

 
 
4.03           Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including fees and expenses of counsel)
incurred by the Administrative Agent or such holder of the Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.


4.04           Certain Additional Waivers.


Without limiting the generality of the provisions of this Article IV, each
Guarantor hereby specifically waives, to the extent applicable, the benefits of
N.C. Gen. Stat. §§ 26-7 through 26-9, inclusive and California Civil Code
Section 2847, 2848 or 2849.  Each Guarantor further agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.


As used in this paragraph, any reference to "the principal" includes the
Borrower, and any reference to "the creditor" includes each Lender, each
Affiliate of a Lender that enters into a Swap Contract, and the Administrative
Agent.  In accordance with Section 2856 of the California Civil Code (a) each
Guarantor waives any and all rights and defenses available to it by reason of
Sections 2787 to 2855, inclusive, of the California Civil Code, including
without limitation any and all rights or defenses such Guarantor or any other
guarantor of the Guaranteed Obligations may have because the Guaranteed
Obligations are secured by real property.  This means, among other things:  (1)
the creditor may collect from such Guarantor without first foreclosing on any
real or personal property collateral pledged by the principal; and (2) if the
creditor forecloses on any real property collateral pledged by the principal:
(A) the amount of the Guaranteed Obligations may be reduced only by the price
for which the collateral is sold at the foreclosure sale, even if the collateral
is worth more than the sale price and (B) the creditor may collect from such
Guarantor even if the creditor, by foreclosing on the real property collateral,
has destroyed any right such Guarantor may have to collect from the
principal.  This is an unconditional and irrevocable waiver of any right and
defenses such Guarantor may have because the Guaranteed Obligations are secured
by real property.  These rights and defenses include, but are not limited to,
any rights and defenses based upon Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.  Each Guarantor also waives all rights and
defenses arising out of an election of remedies by the creditor, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for the Guaranteed Obligations, has destroyed such Guarantor's rights
of subrogation and reimbursement against the principal by the operation of
Section 580d of the Code of Civil Procedure or otherwise; and even though that
election of remedies by the creditor, such as nonjudicial foreclosure with
respect to security for an obligation of any other guarantor of any of the
Guaranteed Obligations, has destroyed such Guarantor's rights of contribution
against such other guarantor.  No other provision of this Guaranty shall be
construed as limiting the generality of any of the covenants and waivers set
forth in this paragraph.  As provided below, this Guaranty shall be governed by,
and shall be construed and enforced in accordance with, the internal laws of the
State of New York, without regard to conflicts of laws principles.  This
paragraph is included solely out of an abundance of caution, and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this Guaranty or to any of the Guaranteed
Obligations.


 
 

--------------------------------------------------------------------------------

 
 
4.05           Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 9.02) for purposes of Section 4.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.


4.06           Rights of Contribution.


The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been Fully Satisfied, and none of the Guarantors shall
exercise any right or remedy under this Section 4.06 against any other Guarantor
until such Obligations have been Fully Satisfied.  For purposes of this
Section 4.06, (a) "Excess Payment" shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) "Ratable
Share" shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; (c) "Contribution Share" shall
mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Loan Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties) of the Loan Parties other
than the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment; and (d) "Guaranteed Obligations" shall mean
the Obligations guaranteed by the Guarantors pursuant to this Article IV.  This
Section 4.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations.  Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall be relieved of its
obligations in accordance with Section 10.11.


 
 

--------------------------------------------------------------------------------

 
 
4.07           Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01           Intentionally Omitted.


5.02           Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.


(b)           No Default shall exist, or would result from such proposed Credit
Extension.


(c)           There shall not have been commenced against any Consolidated Party
an involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed.


(d)           The Administrative Agent and, if applicable, the applicable L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.


 
 

--------------------------------------------------------------------------------

 
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a), (b) and (c) have
been satisfied on and as of the date of the applicable Credit Extension.




ARTICLE VI
REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:


6.01           Existence, Qualification and Power; Compliance with Laws.


Each Consolidated Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents, if any, to which it is a party and (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.02           Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any Contractual Obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred to in clause (b)(i), (b)(ii) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


6.03           Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, except for
(a) consents, authorizations, notices and filings described in Schedule 6.03,
all of which have been obtained or made or have the status described in such
Schedule 6.03 and (b) filings or recordations to perfect the Liens created by
the Collateral Documents.


6.04           Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).


 
 

--------------------------------------------------------------------------------

 
 
6.05           Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Consolidated Parties as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Consolidated Parties as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.


(b)           The unaudited consolidated financial statements of the
Consolidated Parties contained in the Borrower's 10 Q for the period ended May
31, 2009, and the related consolidated statements of income or operations and
cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Consolidated Parties as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.


(c)           During the period from November 30, 2008 to and including the
Seventh Amendment Effective Date, there has been no sale, transfer or other
disposition by any Consolidated Party of any material part of the business or
Property of the Consolidated Parties, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Consolidated Parties, taken as a whole, in each case, which is
not reflected in the foregoing financial statements or in the notes thereto and
has not otherwise been disclosed in writing to the Lenders on or prior to the
Seventh Amendment Effective Date.


(d)           The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly in all material
respects (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Consolidated Parties as of such date and for such periods.


(e)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


6.06           Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Consolidated Party or against any of its properties
or revenues that (a) purport to affect this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.


 
 

--------------------------------------------------------------------------------

 
 
6.07           No Default.


No Consolidated Party is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.


6.08           Ownership of Property; Liens.


Each Consolidated Party has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Consolidated Parties is subject to no
Liens, other than Permitted Liens.


6.09           Environmental Compliance.


Except for matters that could not reasonably be expected to have a Material
Adverse Effect:


(a)           Each of the Real Properties and all operations at the Real
Properties are in compliance with all applicable Environmental Laws, there is no
violation of any Environmental Law with respect to the Real Properties or the
Businesses, and there are no conditions relating to the Real Properties or the
Businesses that could give rise to liability under any applicable Environmental
Laws.


(b)           None of the Real Properties contains, or has previously contained,
any Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.


(c)           No Consolidated Party has received any written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Properties or the Businesses, nor does any Responsible Officer of
any Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.


(d)           Hazardous Materials have not been transported or disposed of from
the Real Properties, or generated, treated, stored or disposed of at, on or
under any of the Real Properties or any other location, in each case by or on
behalf of any Consolidated Party in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Law.


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Responsible Officers of the Loan
Parties, threatened, under any Environmental Law to which any Consolidated Party
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Consolidated Parties, the Real Properties or the Businesses.


(f)           There has been no release, or threat of release, of Hazardous
Materials at or from the Real Properties, or arising from or related to the
operations (including, without limitation, disposal) of any Consolidated Party
in connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.


 
 

--------------------------------------------------------------------------------

 
 
6.10           Insurance.


The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.  As of the Seventh Amendment Effective Date, the insurance
coverage of the Loan Parties is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 6.10.


6.11           Taxes.


The Consolidated Parties have filed all federal, state and other material tax
returns and reports required to be filed, and have paid all federal, state and
other material taxes, assessments, fees and other governmental charges therein
shown to be due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  To the knowledge of the
Responsible Officers of the Loan Parties, there is no proposed tax assessment
against the Borrower or any Restricted Subsidiary that would, if made, have a
Material Adverse Effect.


6.12           ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Responsible Officers of the Loan Parties, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Each Loan Party
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412, Section 430 or Section 431 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412, Section 430 or Section 431 of the Code has been made
with respect to any Plan.


(b)           There are no pending or, to the best knowledge of the Responsible
Officers of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could be reasonably
be expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.


(c)           (i)           No ERISA Event has occurred or is reasonably
expected to occur; (ii) the minimum required contribution (as defined in Section
430(a) of the Code) has been made for each Pension Plan; (iii) no Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.


 
 

--------------------------------------------------------------------------------

 
 
6.13           Subsidiaries.


The corporate capital and ownership structure of the Consolidated Parties as of
the Seventh Amendment Effective Date is as described in Schedule 6.13(a).  Set
forth on Schedule 6.13(b) is a complete and accurate list as of the Seventh
Amendment Effective Date with respect to the Borrower and each of its direct and
indirect Subsidiaries of (i) jurisdiction of incorporation, (ii) number of
shares of each class of Capital Stock outstanding, (iii) number and percentage
of outstanding shares of each class owned (directly or indirectly) by the
Consolidated Parties and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto as of the Seventh Amendment Effective
Date.  The outstanding Capital Stock of all such Persons is validly issued,
fully paid and non-assessable and is owned by the Consolidated Parties, directly
or indirectly, in the manner set forth on Schedule 6.13(b), free and clear of
all Liens (other than those arising under or contemplated in connection with the
Credit Documents).  Other than as set forth in Schedule 6.13(b), neither the
Borrower nor any of its Restricted Subsidiaries has outstanding any securities
convertible into or exchangeable for its Capital Stock nor does any such Person
have outstanding any rights to subscribe for or to purchase or any options for
the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to
its Capital Stock.


6.14           Margin Regulations; Investment Company Act.


(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is (i) required to be registered as an "investment company" under the
Investment Company Act of 1940 or (ii) subject to regulation under any other Law
which limits its ability to incur Indebtedness.


6.15           Disclosure.


Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
written information furnished by any Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.


6.16           Compliance with Laws.


Each Consolidated Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.


 
 

--------------------------------------------------------------------------------

 
 
6.17           Intellectual Property.


Each Consolidated Party owns, or has the legal right to use, all material
trademarks, service marks, trade names, trade dress, patents, copyrights,
technology, know-how and processes (the "Intellectual Property") necessary for
each of them to conduct its business as currently conducted.  Set forth on
Schedule 6.17 is a list of all Intellectual Property registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Seventh Amendment
Effective Date.  Except as provided on Schedule 6.17, no claim has been asserted
and is pending by any Person challenging or questioning the use of the
Intellectual Property or the validity or effectiveness of the Intellectual
Property, nor does any Responsible Officer of any Loan Party know of any such
claim, and, to the knowledge of the Responsible Officers of the Loan Parties,
the use of the Intellectual Property by any Consolidated Party or the granting
of a right or a license in respect of the Intellectual Property from any
Consolidated Party does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  As of the Seventh Amendment
Effective Date, none of the Intellectual Property of the Loan Parties is subject
to any licensing agreement or similar arrangement except as set forth on
Schedule 6.17.


6.18           Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.19           Investments.


All Investments of each Consolidated Party are Permitted Investments.


6.20           Business Locations.


Set forth on Schedule 6.20(a) is a list of all Real Properties located in the
United States that are owned or leased by the Loan Parties of America as of the
Seventh Amendment Effective Date.  Set forth on Schedule 6.20(b) is a list of
all locations where any tangible personal property of a Loan Party is located as
of the Seventh Amendment Effective Date.  Set forth on Schedule 6.20(c) is the
chief executive office, jurisdiction of incorporation or formation and principal
place of business of each Loan Party as of the Seventh Amendment Effective Date.


6.21           Brokers' Fees.


No Consolidated Party has any obligation to any Person in respect of any
finder's, broker's, investment banking or other similar fee in connection with
any of the transactions contemplated under the Loan Documents.


6.22           Labor Matters.


Except as set forth on Schedule 6.22, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of a Consolidated Party
as of the Seventh Amendment Effective Date and none of the Consolidated Parties
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last two years.


6.23           Nature of Business.


As of the Seventh Amendment Effective Date, the Consolidated Parties are engaged
in the following businesses (and other business reasonably related
thereto):  (a) manufacturing and marketing of filament-wound and molded
fiberglass pipe and fittings, (b) supplying products and services used in the
construction of water pipelines, (c)supplying ready-mix concrete, crushed and
sized basaltic aggregates, dune sand, concrete pipe and box culverts, (d)
manufacturing concrete and steel poles and (e) manufacturing large diameter wind
towers.


 
 

--------------------------------------------------------------------------------

 
 
6.24           Representations and Warranties from Other Loan Documents.


Each of the representations and warranties made by any of the Loan Parties in
any of the other Loan Documents is true and correct in all material respects.


6.25           OFAC Matters.


(a)           The Borrower represents that neither Borrower nor any of its
Subsidiaries or any director, officer, employee, agent, controlled affiliate or
representative of the Borrower or any of its Subsidiaries is a Person currently
designated as the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control ("OFAC"), the United
Nations Security Council, the European Union or Her Majesty’s Treasury ("HMT")
(collectively, "Sanctions"), nor is the Borrower nor any of its Subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions.


(b)           The Borrower represents and covenants that it will not, and its
Subsidiaries will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person under the Borrower's control, to fund any
activities of or business with any Person under the Borrower's control, or in
any country or territory, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
under the Borrower's control (including any Person participating in this
Agreement, whether as underwriter, advisor, investor or otherwise) of Sanctions.


(c)           The officers, directors, employees and agents of the Borrower who
are U.S. citizens or permanent residents or who represent an entity organized
under U.S. law shall not participate in or facilitate transactions or business
planning involving any Person, or any country or territory, that is the subject
of sanctions administered by OFAC.




ARTICLE VII
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 7.01, 7.02, 7.03 and 7.11) cause each
Restricted Subsidiary to:


7.01           Financial Statements.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent or the Required Lenders:


(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Consolidated Parties as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit; the delivery by the
Borrower to the Administrative Agent and each Lender of the Borrower's Form 10K
for each fiscal year within the above referenced 90 day period shall satisfy
Borrower's obligations under this Section 7.01(a);


 
 

--------------------------------------------------------------------------------

 
 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Consolidated Parties as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Borrower's fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders' equity and cash flows of the Consolidated Parties in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; the delivery by the Borrower to the Administrative Agent
and each Lender of the Borrower's Form 10Q for each fiscal quarter within the
above referenced 45 day period shall satisfy Borrower's obligations under this
Section 7.01(b); and


(c)           if any Unrestricted Subsidiaries exist on the last day of a fiscal
quarter, as soon as available, but in any event within 45 days (other than the
fourth fiscal quarter, in which case 90 days) after the end of such fiscal
quarter of the Borrower, a consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidating
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower's fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders' equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP.


7.02           Certificates; Other Information.


Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:


(a)           concurrently with the delivery of the financial statements
referred to in Section 7.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that, in
making the examination necessary therefor, no knowledge was obtained of any
Default or, if any such Default shall exist, stating the nature and status of
such event; provided, however, that such independent certified public accountant
shall not be liable by reason of any failure to obtain knowledge of any Default
with respect to accounting matters that would not customarily be disclosed in
the course of their audit examination or with respect to any matters that are
not accounting matters;


 
 

--------------------------------------------------------------------------------

 
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;


(c)           [reserved].


(d)           promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, (ii) upon the request of the
Administrative Agent, all material reports and written information to and from
the United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters and (iii) all material and
non-privileged reports and filings made with the relevant Governmental Authority
related to any OFAC investigation;


(e)           promptly upon receipt thereof, a copy of any audit report or
"management letter" submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person;


(f)           promptly after the same are available, copies of each notice,
financial statement or other report or communication sent to the Senior
Noteholders and not otherwise required to be delivered to the Administrative
Agent pursuant hereto; and


(g)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender,
through the Administrative Agent, may from time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower's website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower's behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(b) to the Administrative
Agent and each of the Lenders.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


 
 

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders (each
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked "PUBLIC" are permitted to be made available
through a portion of the Platform designated as "Public Side Information;" and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" as being suitable only for
posting on a portion of the Platform that is not marked as "Public Side
Information."  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials "PUBLIC."


7.03        Notices and Information.


(a)           Promptly notify the Administrative Agent and each Lender of the
occurrence of any Default.


(b)           Promptly notify the Administrative Agent and each Lender of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including any of the following events with such
effect:  (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws.


(c)           Promptly notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event.


(d)           Promptly notify the Administrative Agent and each Lender of any
material change in accounting policies or financial reporting practices by the
Borrower or any Restricted Subsidiary.


(e)           Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 6.09 to be untrue, the Loan Parties will furnish or cause
to be furnished to the Administrative Agent, at the Loan Parties' expense, a
report of an environmental assessment of reasonable scope, form and depth,
(including, where appropriate, invasive soil or groundwater sampling) by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any Mortgaged
Properties and as to the compliance by any Consolidated Party with Environmental
Laws at such Mortgaged Properties.  If the Loan Parties fail to deliver such an
environmental report within 120 days after receipt of such written request then
the Administrative Agent may arrange for same, and the Loan Parties hereby grant
to the Administrative Agent and its representatives access to the Mortgaged
Properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling).  The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Loan Parties on demand and added to the obligations
secured by the Collateral Documents.


 
 

--------------------------------------------------------------------------------

 
 
(f)           At the time of delivery of the financial statements and reports
provided for in Section 7.01(a), deliver to the Administrative Agent a report
signed by an Responsible Officer of the Borrower setting forth (i) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to any Loan Party since the last day of the immediately
preceding fiscal year and (ii) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Loan Party since the last day of the immediately
preceding fiscal year and the status of each such application, all in such form
as shall be reasonably satisfactory to the Administrative Agent.


Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


7.04           Payment of Obligations.


Pay, discharge and/or otherwise perform prior to delinquency (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property (other than a Permitted Lien); and (c) all Indebtedness and other
Contractual Obligations which, if unpaid or unperformed, could reasonably be
expected to have a Material Adverse Effect, but subject to any subordination
provisions contained in any instrument or agreement evidencing any such
Indebtedness.


7.05           Preservation of Existence, Etc.


(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
to the extent the failure to maintain any such rights, privileges, permits,
licenses and franchises could not reasonably be expected to result in a Material
Adverse Effect; and (c) to the extent permitted under applicable law, preserve
or renew all of its material registered copyrights, patents, trademarks, trade
names and service marks.


7.06           Maintenance of Properties.


(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and Involuntary Dispositions excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof;
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities, in each case, except to the extent the failure to
undertake any of the actions described in the forgoing clauses (a) through (c),
inclusive, could not reasonably be expected to result in a Material Adverse
Effect.


 
 

--------------------------------------------------------------------------------

 
 
7.07           Maintenance of Insurance.


Maintain in full force and effect insurance (including worker's compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.  The Collateral Agent shall be named as loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Collateral
Agent, that it will give the Collateral Agent thirty (30) days prior written
notice before any such policy or policies shall be altered or canceled.


7.08           Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09           Books and Records.


(a)           Maintain in all material respects proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or such Restricted
Subsidiary, as the case may be.


7.10           Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Administrative  Agent or the Lender, as the case may be, and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may reasonably do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.  The Loan Parties agree that the
Administrative Agent, and its representatives, may conduct an annual audit of
the Collateral, at the reasonable expense of the Loan Parties.


7.11           Use of Proceeds.


Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.


 
 

--------------------------------------------------------------------------------

 
 
7.12           Additional Guarantors.


Notify the Administrative Agent at the time that (a) any Person becomes a
Domestic Restricted Subsidiary or (b) any Subsidiary of any Loan Party
guarantees the Borrower's obligations under any Senior Note Agreement, and
promptly thereafter (and in any event within 30 days), cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement, and (ii) deliver to the Administrative Agent certified copies
of the Organizational Documents, certificates of resolutions or other action,
incumbency certificates and/or other certificates as the Administrative Agent
may required, in each case certified as true and correct by a Responsible
Officer, good standing certificates and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.


7.13           Pledged Assets.


Each Loan Party will (i) cause all of its owned real and personal Property other
than Excluded Property to be subject at all times to first priority, perfected
and, in the case of owned real Property, title insured Liens in favor of the
Collateral Agent to secure the Obligations pursuant to the terms and conditions
of the Collateral Documents or, with respect to any such Property acquired
subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, real estate title insurance
policies, landlord's waivers, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Collateral Agent's Liens thereunder) and any other
documentation reasonably requested by the Administrative Agent, in each case in
form, content and scope reasonably satisfactory to the Administrative
Agent.  Without limiting the generality of the above, the Loan Parties will
cause (A) 100% of the issued and outstanding Capital Stock of each direct
Domestic Subsidiary of a Loan Party and (B) 65% (or such greater percentage
that, due to a change in an applicable Law after the Closing Date, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary's United States parent
and (2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by the
Borrower or any Domestic Restricted Subsidiary to be subject at all times to a
first priority, perfected Lien in favor of the Collateral Agent (it being
recognized that perfection actions need only be taken in the foreign countries
described in the next sentence) pursuant to the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request. As of the Seventh Amendment Effective Date, the
Borrower has only been required to provide foreign law-governed pledge documents
(and legal opinions of foreign counsel) for the following Subsidiaries: Ameron
B.V., a Netherlands private limited company, Ameron (UK) Limited, a company
organized under the laws of England and Ameron Holdings Pte Ltd, a company
organized under the laws of Singapore.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:


8.01           Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)           Liens pursuant to any Loan Document;


(b)           Liens existing on the Seventh Amendment Effective Date and listed
on Schedule 8.01 and any renewals or extensions thereof, provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(b);


(c)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet delinquent or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;


(d)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet delinquent and
no other action has been taken to enforce the same or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;


(e)           pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;


(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which do not, in the aggregate, materially
detract from the value of the property subject thereto, materially interfere
with the ordinary conduct of the business of the applicable Person or impair the
operation of such property for the purposes for which it is or may reasonably be
expected to be used;


(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(h) or securing appeal or other surety
bonds related to such judgments;


(i)           Liens securing Indebtedness permitted under Section 8.03(e);
provided that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost of the Property being acquired on the date of
acquisition and (iii) such Liens attach to such Property concurrently with or
within 180 days after the acquisition thereof;


 
 

--------------------------------------------------------------------------------

 
 
(j)           leases or subleases granted to others not interfering in any
material respect with the business of any Consolidated Party;


(k)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(l)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(m)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


(n)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;


(o)           Liens on assets of Foreign Restricted Subsidiaries securing
Indebtedness permitted under Section 8.03(g);


(p)           Liens securing Indebtedness permitted under Section 8.03(h);
provided that such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness;


(q)           Liens on Property not constituting Collateral securing
Indebtedness permitted under Section 8.03(j); and


(r)           Liens in favor of any L/C Issuer on cash collateral securing the
obligations of a Defaulting Lender or an Impacted Lender to fund risk
participations hereunder.


8.02          Investments.


Make any Investments, except:


(a)           Investments held by the Borrower or such Restricted Subsidiary in
the form of Cash Equivalents;


(b)           Investments existing as of the Seventh Amendment Effective Date
and set forth in Schedule 8.02;


(c)           Investments consisting of advances or loans to directors,
officers, employees, agents, customers or suppliers in an aggregate principal
amount (including Investments of such type set forth in Schedule 8.02) not to
exceed $1,000,000 at any time outstanding;


(d)           (i) Investments in any Person that is a Loan Party prior to giving
effect to such Investment, (ii) Investments made in connection with the
formation of (but not the Acquisition of) a new Guarantor, so long as the Loan
Parties have complied with Sections 7.12 and 7.13 and (iii) Investments made by
any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party;


 
 

--------------------------------------------------------------------------------

 
 
(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(f)           Guarantees permitted by Section 8.03;


(g)           Investments consisting of an Acquisition by the Borrower or any
Restricted Subsidiary of the Borrower, provided that (i) the Property acquired
(or the Property of the Person acquired) in such Acquisition is used or useful
in the same or a similar line of business as the Borrower and its Restricted
Subsidiaries were engaged in on the Seventh Amendment Effective Date (or any
reasonable extensions or expansions thereof), (ii) the Collateral Agent shall
have received (to the extent then required to be delivered) all items in respect
of the Capital Stock or Property acquired in such Acquisition required to be
delivered by the terms of Section 7.12 and/or Section 7.13, (iii) in the case of
an Acquisition of the Capital Stock of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (iv) immediately prior to, and after giving effect to
such Acquisition, no Default or Event of Default shall exist, (v) the
representations and warranties made by the Loan Parties in any Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (vi) after
giving effect to such Acquisition, there shall be at least $25,000,000 of
availability existing under the Aggregate Revolving Commitments and (vii) the
aggregate consideration (including cash and non-cash consideration, any
assumption of Indebtedness and any earn-out payments, but excluding
consideration consisting of any Capital Stock of the Borrower issued to the
seller of the Capital Stock or Property acquired in such Acquisition) paid by
the Consolidated Parties for all such Acquisitions occurring during any period
of twelve consecutive months shall not exceed $50,000,000;


(h)           Investments in life insurance policies maintained for the benefit
of members of the executive management of the Borrower;


(i)           Investments in Unrestricted Subsidiaries in an amount not to
exceed $5,000,000 in the aggregate at any time outstanding; or


(j)           other Investments, other than Acquisitions, in an amount not to
exceed $20,000,000 in the aggregate at any time outstanding; provided, that
immediately after giving effect to any such Investment made pursuant to this
Section 8.02(j), the Borrower shall have availability under the Aggregate
Revolving Commitments totaling at least $25,000,000.


8.03         Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness under the Loan Documents;


(b)           Indebtedness of the Borrower and its Restricted Subsidiaries set
forth in Schedule 8.03 (and renewals, refinancings and extensions thereof;
provided that if such Indebtedness was previously unsecured, such renewed,
refinanced or extended Indebtedness shall also be unsecured unless the Liens
securing such Indebtedness are otherwise permitted by Section 8.01);


 
 

--------------------------------------------------------------------------------

 
 
(c)           intercompany Indebtedness arising from loans, advances and
Guaranty Obligations permitted under Section 8.02;


(d)           obligations (contingent or otherwise) of the Borrower or any
Restricted Subsidiary existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(e)           purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Lease Obligations) hereafter incurred by the
Borrower or any of its Restricted Subsidiaries to finance the purchase of fixed
assets and any refinancings thereof, provided that (i) the sum of (A) all such
Indebtedness for all such Persons taken together plus (B) all Indebtedness
outstanding pursuant to Section 8.03(h) shall not exceed an aggregate principal
amount of $20,000,000 at any one time outstanding; (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed; and
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;


(f)           (i) Indebtedness arising under the 2003 Note Purchase Agreement,
the 2005 Note Purchase Agreement and the respective Senior Notes issued
thereunder and (ii) Indebtedness arising under the Additional Note Purchase
Agreement and the Additional Senior Notes issued thereunder in an aggregate
principal amount not to exceed $50,000,000, provided that (A) the applicable
Senior Noteholders have become a party to the Intercreditor Agreement, (B) upon
giving effect to the incurrence of such Indebtedness on a pro forma basis
(assuming such Indebtedness was incurred as of the first day of the most
recently ended four fiscal quarter period for which the Borrower has delivered
financial statements pursuant to Section 7.01), no Default exists and the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11, (C) such Additional Senior Notes not mature and shall have no principal
amortization payments due until after the Maturity Date and (D) the terms and
conditions of the Additional Note Purchase Agreement and the Additional Senior
Notes, when taken as a whole, are no more restrictive than those set forth in
this Agreement;


(g)           Indebtedness of Foreign Restricted Subsidiaries not to exceed an
aggregate principal amount of $10,000,000 at any one time outstanding;


(h)           Indebtedness of the type described in Section 8.03(e) (including
obligations in respect of Capital Leases or Synthetic Lease Obligations)
hereafter assumed or acquired by the Borrower or any of its Restricted
Subsidiaries in connection with an Acquisition permitted by Section 8.02(g)) and
any refinancings thereof, provided that (i) the sum of (A) all such Indebtedness
for all such Persons taken together plus (B) all Indebtedness outstanding
pursuant to Section 8.03(e) shall not exceed an aggregate principal amount of
$20,000,000 at any one time outstanding; and (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;


 
 

--------------------------------------------------------------------------------

 
 
(i)           unsecured Indebtedness not to exceed an aggregate principal amount
of $15,000,000 at any one time outstanding; and


(j)           other Indebtedness so long as the sum of (i) the aggregate
principal amount of all such Indebtedness for all such Persons taken together
plus (ii) the fair market value of all property subject to Sale and Leaseback
Transactions where the underlying lease is an Operating Lease does not exceed
$10,000,000 at any one time outstanding.


8.04           Fundamental Changes.


Except in connection with a Disposition permitted by Section 8.05, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person; provided that, notwithstanding the foregoing provisions of this
Section 8.04 but subject to the terms of Sections 7.12 and 7.13, (a) the
Borrower may merge or consolidate with any of its Restricted Subsidiaries
provided that the Borrower shall be the continuing or surviving corporation,
(b) any Loan Party other than the Borrower may merge or consolidate with any
other Loan Party other than the Borrower, (c) any Consolidated Party which is
not a Loan Party may be merged or consolidated with or into any Loan Party
provided that such Loan Party shall be the continuing or surviving corporation,
(d) any Consolidated Party which is not a Loan Party may be merged or
consolidated with or into any other Consolidated Party which is not a Loan
Party, (e) any Restricted Subsidiary of the Borrower may merge with any Person
that is not a Loan Party in connection with a Disposition permitted under
Section 8.05, (f) the Borrower or any Restricted Subsidiary of the Borrower may
merge with any Person other than a Consolidated Party in connection with a an
Acquisition by the Borrower or any Restricted Subsidiary of the Borrower
permitted pursuant to the terms of Section 8.02(g) provided that, if such
transaction involves the Borrower, the Borrower shall be the continuing or
surviving corporation and (g) any Wholly Owned Subsidiary of the Borrower may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.


8.05           Dispositions.


Make any Disposition other than an Excluded Disposition unless (a) subject to
the second sentence of this Section 8.05, at least 80% of the consideration paid
in connection therewith shall be cash or Cash Equivalents and shall be in an
amount not less than the fair market value of the Property disposed of, (b) if
such transaction is a Sale and Leaseback Transaction, such transaction is not
prohibited by the terms of Section 8.16, (c) such transaction does not involve
the sale or other disposition of a minority equity interest in any Consolidated
Party, (d) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other Property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, (e) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Consolidated Parties in all such transactions
during any period of twelve consecutive months shall not exceed $15,000,000, and
(f) no later than five (5) Business Days prior to such Disposition, the Borrower
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower specifying the anticipated date of such Disposition,
briefly describing the assets to be sold or otherwise disposed of and setting
forth the net book value of such assets and the aggregate consideration to be
received for such assets in connection with such Disposition.  Notwithstanding
clause (a) of the preceding sentence, the Borrower and its Restricted
Subsidiaries may make Dispositions that are not subject to such clause (a) so
long as (i) the consideration paid in connection with any such Disposition does
not exceed $5,000,000,  (ii) the aggregate consideration that is not cash or
Cash Equivalents for all such Dispositions (which consideration has not,
subsequent to the date of such Disposition, been converted into cash or Cash
Equivalents) does not exceed $5,000,000 and (iii) such Disposition otherwise
complies with this Section 8.05.


 
 

--------------------------------------------------------------------------------

 
 
8.06           Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment except that:


(a)           each Restricted Subsidiary may make Restricted Payments to the
Loan Parties and any other Person that owns the Capital Stock of such Restricted
Subsidiary, ratably according to their respective holdings of the type of
Capital Stock in respect of which such Restricted Payment is being made;


(b)           the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Capital Stock of
such Person; and


(c)           the Borrower may make other Restricted Payments so long as
immediately before and after giving effect thereto, no Default shall exist.


8.07           Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
Seventh Amendment Effective Date or any business substantially related or
incidental thereto.


8.08           Transactions with Affiliates and Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04 or
Section 8.05, (b) transactions expressly permitted by Section 8.02(c) and (h) or
Section 8.06, (c) normal compensation and reimbursement of expenses of and
indemnities of officers and directors and (d) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person's business on terms and conditions substantially
as favorable (or more favorable) to such Person as would be obtainable by it in
a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.


8.09           Burdensome Agreements.


Enter into any Contractual Obligation that encumbers or restricts on the ability
of any such Person to (i) pay dividends or make any other distributions to any
Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party
or (v) except in respect of any Consolidated Party which is not a Loan Party,
(A) pledge its Property (other than Excluded Property) pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (B) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v)(A) above) for
(1) this Agreement and the other Loan Documents, (2) the 2003 Senior Note
Agreement, the 2005 Senior Note Agreement and the respective Senior Notes issued
thereunder, in each case as in effect as of the Seventh Amendment Effective
Date, (3) the Additional Senior Note Agreement and the Senior Notes issued
thereunder, provided that the terms of the Additional Senior Note Agreement and
the Senior Notes issued thereunder shall be no more restrictive than those set
forth in this Agreement, as in effect on the Seventh Amendment Effective Date,
(4) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e) or 8.03(h), provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (5) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (6) customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.05 pending the consummation of such sale,
(7) customary restrictions on transferability set forth in real property
leaseholds, or (8) customary provisions restricting assignment of any
Contractual Obligations entered into by the any Consolidated Party in the
ordinary course of business.


 
 

--------------------------------------------------------------------------------

 
 
8.10           Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (a) to purchase or carry margin
stock (within the meaning of Regulation U of the FRB), except for Restricted
Payments resulting in the retirement of Capital Stock of the Borrower, or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose or (b) to make
any payment in respect of any settlement (or similar consensual agreement) in
respect of investigations or similar proceedings involving the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union or Her Majesty’s Treasury if the aggregate amount
payable by the Borrower and its Restricted Subsidiaries with respect to such
settlement (or similar consensual agreement) exceeds the Threshold Amount.


8.11         Financial Covenants.
 
(a)           Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
2.50 to 1.0.


(b)           Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net
Worth as of the end of any fiscal quarter of the Borrower to be less than the
sum of $375,547,000, increased on a cumulative basis as of the end of each
fiscal quarter of the Borrower, commencing with the fiscal quarter ending
February 28, 2009 by an amount equal to the sum of (i) 50% of Consolidated Net
Income (to the extent positive) for each such fiscal quarter and (ii) 75% of net
cash proceeds from Equity Issuances occurring subsequent to November 30, 2008.


(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than the ratio set forth below opposite such fiscal quarter:


Calendar year/
fiscal quarter end
February 28
May 31
August 31
November 30
2009
N/A
N/A
1.30 to 1.0
1.30 to 1.0
2010
1.30 to 1.0
1.30 to 1.0
1.30 to 1.0
1.50 to 1.0
thereafter
1.50 to 1.0
1.50 to 1.0
1.50 to 1.0
1.50 to 1.0



(d)           Consolidated Tangible Assets Coverage Ratio.  Until such time as
the Senior Note Agreements no longer contain a comparable financial covenant,
permit the Consolidated Tangible Assets Coverage Ratio as of the end of any
fiscal quarter of the Borrower to be less than 1.0 to 1.0.


 
 

--------------------------------------------------------------------------------

 
 
8.12           Capital Expenditures.


Permit Consolidated Capital Expenditures for any fiscal year of the Borrower to
exceed $60,000,000, plus the unused amount available for Consolidated Capital
Expenditures under this Section 8.12 for the immediately preceding fiscal year
in an aggregate amount not to exceed $40,000,000 (excluding any carry forward
available from any prior fiscal year).


8.13           Prepayment of Other Indebtedness, Etc.


Permit any Consolidated Party to (a) amend or modify any of the terms of any
Indebtedness of such Consolidated Party if such amendment or modification would
add or change terms in a manner, when taken together with all other amendments
or modifications made in connection therewith, materially adverse to such
Consolidated Party or to the Lenders, or shorten the final maturity or average
life to maturity or require any payment to be made sooner than originally
scheduled or increase the interest rate applicable thereto, (b) with respect to
Indebtedness other than the Senior Notes, if any Default has occurred and is
continuing or would directly or indirectly result therefrom, make (or give any
notice with respect thereto) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any such
Indebtedness of such Consolidated Party or (c) make (or give any notice with
respect thereto) any voluntary or optional payment or prepayment or redemption
or acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any of the Senior
Notes unless (i) no Default has occurred and is continuing or would directly or
indirectly result therefrom, (ii) the Consolidated Leverage Ratio as of the end
of the most recently ended fiscal quarter of the Borrower (as reported in the
Compliance Certificate delivered by the Borrower) is less than 2.0 to 1.0 and
(iii) no Loans are outstanding at such time.


8.14           Organization Documents; Fiscal Year.


Permit any Consolidated Party to (a) amend, modify or change its Organization
Documents in a manner adverse to the rights of the Lenders or (b) change its
fiscal year.


8.15           Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, permit
any Consolidated Party to (i) permit any Person (other than the Borrower or any
Wholly Owned Subsidiary of the Borrower) to own any Capital Stock of any
Restricted Subsidiary of the Borrower, except (A) to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Restricted
Subsidiaries or (B) as a result of or in connection with a dissolution, merger,
consolidation or disposition of a Restricted Subsidiary not prohibited by
Section 8.04 or Section 8.05, (ii) permit any Restricted Subsidiary of the
Borrower to issue or have outstanding any shares of preferred Capital Stock or
(iii) permit, create, incur, assume or suffer to exist any Lien on any Capital
Stock of any Restricted Subsidiary of the Borrower, except for Permitted Liens.


8.16           Sale Leasebacks.


Permit any Consolidated Party to enter into any Sale and Leaseback Transaction,
unless (a) if the underlying lease is a Capital Lease, the Indebtedness is
permitted by Section 8.03 and the Disposition is permitted by Section 8.05 or
(b) if the underlying lease is an Operating Lease, the sum of (i) all
Indebtedness outstanding pursuant to Section 8.03(i) plus (ii) the fair market
value of all property subject to Sale and Leaseback Transactions where the
underlying lease is an Operating Lease does not exceed $10,000,000 at any one
time outstanding.


 
 

--------------------------------------------------------------------------------

 


ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


9.01           Events of Default.


Any of the following shall constitute an Event of Default:


(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any commitment or other fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or


(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 7.05 (as to the
existence of the Borrower), 7.11, 7.12 or 7.13 or Article VIII; or


(ii) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01, 7.02 or 7.03 and such failure shall continue
unremedied for a period of at least 5 days after the first to occur of (A) a
Responsible Officer of the Borrower obtaining knowledge or (B) the Borrower's
receipt of notice from the Administrative Agent of such failure; or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the first to occur of (A) a Responsible
Officer of the Borrower obtaining knowledge or (B) the Borrower's receipt of
notice from the Administrative Agent of such failure; or


(d)           Representations and Warranties.  Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or


(e)           Cross-Default.  (i) The Borrower or any Restricted Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, but after giving effect to any
grace period provided therefor) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts or
evidenced by the Senior Notes) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs (other than an event giving rise to customary mandatory prepayment
provisions (such as asset sales, equity sales, cash flow sweeps or casualty
recoveries)), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrower or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or


 
 

--------------------------------------------------------------------------------

 
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of
its Restricted Subsidiaries that are not Loan Parties institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


(h)           Judgments; Etc.  There is entered against the Borrower or any
Restricted Subsidiary or the Borrower or any Restricted Subsidiary enters into
or consents to (i) any one or more sanctions, civil or criminal penalties, final
judgments or orders for the payment of money, in each case, in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary sanctions, penalties or final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, with respect to the matters described in the
forgoing sublcauses (i) and (ii), either (A) enforcement proceedings are
commenced by any creditor or Governmental Authority upon such sanction, penalty,
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such sanction, penalty, judgment or order, by reason of
a pending appeal or otherwise, is not in effect; or


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


 
 

--------------------------------------------------------------------------------

 
 
(j)           Invalidity of Loan Documents; Guarantees.  (i) Any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Restricted Subsidiary not prohibited by Section 8.04
or Section 8.05, the Guaranty given by any Guarantor hereunder or any provision
thereof shall cease to be in full force and effect, or any Guarantor hereunder
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm
such Guarantor's obligations under its Guaranty, or any Guarantor shall default
in the due performance or observance of any term, covenant or agreement on its
part to be performed or observed pursuant to its Guaranty; or


(k)           Senior Note Agreements.  There shall occur and be continuing any
"Event of Default" (or any comparable term) under, and as defined in, any Senior
Note Agreement; or


(l)           Change of Control.  There occurs any Change of Control.


9.02           Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


9.03           Application of Funds.


Subject to the terms of the Intercreditor Agreement, after the acceleration of
the Obligations as provided for in Section 9.02(b) (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


 
 

--------------------------------------------------------------------------------

 
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Swap Contracts between any Loan Party
and any Lender of Affiliate of any Lender and to Cash Collateralize the undrawn
amounts of Letters of Credit, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.




ARTICLE X
ADMINISTRATIVE AGENT


10.01           Appointment and Authority.


Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.


10.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.


 
 

--------------------------------------------------------------------------------

 
 
10.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


 
 

--------------------------------------------------------------------------------

 
 
10.05           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.06           Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and
Sections 11.04 and 11.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


 
 

--------------------------------------------------------------------------------

 
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.


10.07           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08           No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.


10.09           Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.08,
11.04 and 11.05) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


 
 

--------------------------------------------------------------------------------

 
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
11.04 and 11.05.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


10.10           Collateral and Guaranty Matters.


The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion,


(a)           to instruct the Collateral Agent to release any Lien on any
property granted to or held by the Collateral Agent under any Loan Document
(i) upon termination of the Aggregate Revolving Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Collateral Agent and the L/C
Issuer shall have been made), (ii) that is transferred or to be transferred as
part of or in connection with any Disposition permitted hereunder or under any
other Loan Document or any Involuntary Disposition, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;


(b)           to subordinate any Lien on any Property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(i);


(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and


(d)           to release any Lien on any property in which a Loan Party had no
interest at the time the security interest was granted or at any time thereafter


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate the Collateral Agent's interest in particular types or items of
Property, or to release any Guarantor from its obligations under the Guaranty,
pursuant to this Section 10.10.




 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MISCELLANEOUS


11.01           Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);


(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such payment;


(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of "Default Rate" or
to waive any obligation of the Borrower to pay interest at the Default Rate;


(d)           change Section 2.12 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;


(e)           change any provision of this Section or the definition of
"Required Lenders", without the written consent of each Lender;


(f)           except as the result of or in connection with a Disposition not
prohibited by Section 8.05, release all or substantially all of the Collateral
without the written consent of each Lender;


(g)           except as the result of or in connection with a dissolution,
merger or disposition of a Loan Party not prohibited by Section 8.04 or
Section 8.05, release the Borrower or substantially all of the other Loan
Parties from its or their obligations under the Loan Documents without the
written consent of each Lender; or


(h)           amend the definition of "Permitted Foreign Currency";


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by them;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.


 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained above in this Section 11.01
or in any other Loan Document, the Administrative Agent and/or the Collateral
Agent shall be permitted to enter into such amendments and/or modifications to
the Collateral Documents and the Intercreditor Agreement which may be required
in the discretion of the Administrative Agent or the Collateral Agent (i) which
are of a technical nature (including such amendments or modifications to allow
the holders of the Additional Senior Notes to share ratably in the rights and
benefits (and be subject to the duties and obligations) of the Collateral
Documents and the Intercreditor Agreement in the same manner as the holders of
the Obligations and the other Senior Noteholders and/or (ii) which are in the
judgment of the Administrative Agent or the Collateral Agent, required by
applicable Law, (iii) which are in the interest of the holders of the
Obligations and/or (iv) which are necessary or desirable to maintain, perfect
and/or protect the security interests purported to be granted by the Collateral
Documents.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.


11.02      Notices and Other Communications; Facsimile Copies.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to any Loan Party, the Administrative Agent or Bank of America
in its capacity as an L/C Issuer, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and


(ii)           if to any other Lender or any other L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


 
 

--------------------------------------------------------------------------------

 
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's or the Administrative Agent's transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and each L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuers.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the "Public Side
Information" portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


 
 

--------------------------------------------------------------------------------

 
 
(e)           Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party, except to the extent resulting from the gross
negligence or willful misconduct of such party.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.


11.03       No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and all the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.09
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


11.04       Attorney Costs, Expenses and Taxes.


(a)           The Loan Parties jointly and severally agree (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, each L/C Issuer and each Lender for all
reasonable costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any "workout" or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses reasonably
incurred by the Administrative Agent and, if an Event of Default exists, the
cost of an independent public accounting firm and other outside experts retained
by the Administrative Agent on behalf of the Lenders.  All amounts due under
this Section 11.04 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the termination of the
Aggregate Revolving Commitments and repayment of all other Obligations.


 
 

--------------------------------------------------------------------------------

 
 
(b)           To the extent that the Loan Parties for any reason fail to pay any
amount required under subsection (a) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender's Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or any L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or any such L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.11(e).


(c)           All amounts due under this Section 11.04 shall be payable within
twenty Business Days after demand therefor.


11.05      Indemnification.


(a)           Indemnification by the Loan Parties.  Whether or not the
transactions contemplated hereby are consummated, the Loan Parties jointly and
severally shall indemnify and hold harmless the Administrative Agent (or any
sub-agent thereof), each Lender, each L/C Issuer, and each Related Party of any
of the foregoing (collectively the "Indemnitees") from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
"Indemnified Liabilities"), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee.


 
 

--------------------------------------------------------------------------------

 
 
(b)           To the extent that the Loan Parties for any reason fail to pay any
amount required under subsection (a) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender's Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or any L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or any L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (b) are subject to the provisions of Section 2.11(e).


(c)           To the fullest extent permitted by applicable law, no Loan Party
shall assert, and each Loan Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee.


(d)           All amounts due under this Section 11.05 shall be payable within
twenty Business Days after demand therefor.


(e)           The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


11.06      Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof (or the Dollar Equivalent
amount thereof) is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
11.07      Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's Loans and
Commitments, and rights and obligations with respect thereto, assigned;


 
 

--------------------------------------------------------------------------------

 
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and


(C)           the consent of the L/C Issuers (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and the Intercreditor Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and the Intercreditor Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement and the Intercreditor Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
11.04 and 11.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.


 
 

--------------------------------------------------------------------------------

 
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.01 that directly affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 11.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.


(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 11.15 as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty days' notice to the
Borrower and the Lenders, resign as an L/C Issuer.  In the event of any such
resignation as s L/C Issuer, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an L/C Issuer.  If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


 
 

--------------------------------------------------------------------------------

 
 
11.08           Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees,
trustees and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; provided, however, that, unless
prohibited by applicable law, statute, regulation, or court order, the
Administrative Agent or applicable Lender shall notify Borrower of any request
by any court, governmental or administrative agency, or pursuant to any subpoena
or other legal process for disclosure of any Information concurrent with, or
where practicable, prior to the disclosure thereof; (d) to any other party to
this Agreement; (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty's or prospective counterparty's professional advisor)
to any credit derivative transaction relating to obligations of the Loan
Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions.  For the purposes of this Section,
"Information" means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


11.09           Set-off.


In addition to any rights and remedies of the Lenders provided by law and
subject to the terms of the Intercreditor Agreement, after the acceleration of
the Obligations as provided for in Section 9.02(b) (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), each Lender is authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness.  Each Lender agrees that it shall not exercise any right of setoff
or banker’s Lien if such action or exercise could reasonably be expected to
result in the loss of the Collateral Agent's Lien on the Collateral pursuant to
the California “one action” rule (Section 726 of the California Code of Civil
Procedure).


 
 

--------------------------------------------------------------------------------

 
 
11.10           Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate").  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.11           Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


11.12           Integration.


This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document (other than the Intercreditor Agreement),
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.


11.13           Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


 
 

--------------------------------------------------------------------------------

 
 
11.14           Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11.15           Tax Forms.


(a)           (i)           Each Lender that is not a "United States person"
within the meaning of Section 7701(a)(30) of the Code (a "Foreign Lender") shall
deliver to the Borrower and the Administrative Agent, prior to the date of its
execution and delivery of this Agreement in the case of each Lender listed on
the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, two duly signed completed copies of
either IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to a complete exemption from withholding tax on all payments to
be made to such Foreign Lender by the Borrower pursuant to this Agreement or the
other Loan Documents) or IRS Form W-8ECI or any successor thereto (relating to
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement and the other Loan Documents and certifying that such Lender is
entitled to a complete exemption from withholding tax on all such payments) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to a complete exemption from U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code
(which shall include for purposes of any exemption pursuant to Section 881(c) of
the Code, a certificate to the effect that such Foreign Lender is not (x) a
"bank" within the meaning of Section 881(c)(3)(A) of the Code, (y) a "10 percent
shareholder" of the Borrower within the meaning of section 881(c)(3)(B) of the
Code or (z) a "controlled foreign corporation" described in section 881(c)(3)(C)
of the Code).  Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement and the other Loan Documents,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid or mitigate any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.


(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.


 
 

--------------------------------------------------------------------------------

 
 
(iii)           The Borrower shall not be required to pay any additional amount
to any Foreign Lender under Section 3.01 (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents (and if such Lender thereafter provides
forms, certificates and evidence establishing an exemption or reduction of
withholding tax to the extent such Lender remains legally able to do so),
nothing in this Section 11.15(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.


(iv)           The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 11.15(a).


(b)           Upon the request of the Administrative Agent, each Lender that is
a "United States person" within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9.  If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.  Borrower shall not be required to pay any additional amount
to any Lender under Section 3.01 with respect to any withholding under this
Section 11.15(b).


(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Revolving Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.


11.16           Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a "Non-Consenting Lender") does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


 
 

--------------------------------------------------------------------------------

 
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.07(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender's Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section 11.16 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.17           Governing Law.


(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.


(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.


 
 

--------------------------------------------------------------------------------

 
 
11.18           Waiver of Right to Trial by Jury.


EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


11.19           Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Loan Parties in respect of any
such sum due from them to the Administrative Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the "Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from the Loan Parties in the
Agreement Currency, the Loan Parties agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Loan Parties (or to any other Person who
may be entitled thereto under applicable law).


11.20           USA PATRIOT Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti-money laundering rules and
regulations, including the Act.


 
 

--------------------------------------------------------------------------------

 
 
11.21           Electronic Execution of Assignments and Certain Other Documents.




The words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


11.22           No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates' understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, are arm's-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arranger, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arranger is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates.  To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

